Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
Por estar igualmente dividido este Tribunal se expidió el auto de certiorari solicitado y se confirma la sentencia recurrida, emitida por el Tribunal de Apelaciones.!(1) La Jueza Presidenta Señora Naveira Merly y los Jueces Aso-ciados Señores Hernández Denton y Fuster Berlingeri emi-tieron votos para proveer “no ha lugar” al auto de certiorari solicitado por haberse tornado académico el asunto ante nos. Los Jueces Asociados Señores Rebollo López, Corrada Del Río y Rivera Pérez emitieron votos para expedir. La Jueza Asociada Señora Fiol Matta se inhibió. Muy respe-*241tilosamente DISIENTO del resultado por entender que éste es CONTRARIO e INCOMPATIBLE con lo actuado y los pronunciamientos realizados por este Tribunal en Emp. Pur. Des., Inc. v. H.I.E.Tel., 150 D.P.R. 924 (2000),(2) P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995),(3) y en P.P.D. v. Gobernador II, 139 D.P.R. 984 (1996).(4) Veamos.
H — I
El 20 de marzo de 2003 la parte aquí peticionaria, Par-tido Nuevo Progresista (P.N.P), presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una de-manda sobre sentencia declaratoria e injunction. El P.N.P. solicitó al Tribunal de Primera Instancia que emitiera una sentencia en la que declarara como inconstitucional el uso de fondos públicos en la producción y difusión de ciertos anuncios publicados por la administración de la Hon. Sila M. Calderón Serra, Gobernadora de Puerto Rico (Gobernadora). La utilización de fondos públicos impug-nada incluía la difusión por parte de la Gobernadora de un *242mensaje televisado cuyo propósito era el de defenderse de unas imputaciones relacionadas a sus ejecutorias como candidato a la gobernación por el Partido Popular Demo-crático (P.P.D.) y sobre unos alegados manejos ilegales de líderes del P.P.D. durante la campaña electoral del 2000. La acción presentada por el P.N.P. perseguía que el Tribunal de Primera Instancia ordenara a la Gobernadora el “cese y desista” de la producción y publicación de los anun-cios impugnados, y ordenara, además, al Departamento de Justicia que llevara a cabo gestiones para recobrar el dinero gastado en el diseño, la producción y la publicación de los anuncios, y del mensaje difundido el 19 de marzo de 2002. La demanda fue acompañada de una petición de injunction preliminar en contra de la Gobernadora.
Los recursos presentados por el P.N.P. pretendían que el Tribunal de Primera Instancia emitiera una orden de “cese y desista” que evitara la utilización de fondos públicos por parte del Gobierno de Puerto Rico en el diseño, la produc-ción y la publicación del folleto Informe al Pueblo de Puerto Rico: A Dos Años de Administración 2001-2002; pro-hibiera el uso de todo anuncio que incluyera el lema “Puer-to Rico hacia el futuro por buen camino, Sila María Calde-rón, Gobernadora”, e impidiera el uso de los colores rojo y amarillo en los anuncios gubernamentales donde apare-ciera el nombre de la Gobernadora.
El 1 de abril de 2003 las partes sometieron al Tribunal de Primera Instancia el escrito titulado Moción Some-tiendo Acuerdo de Estipulaciones de Hechos, que consistía de cincuenta y una piezas de evidencia y dos estipulaciones de hechos.(5) Estas estipulaciones incluyeron, entre otros, *24319 anuncios distintos publicados en los periódicos El Todo, El Nuevo Día, Primera Hora y The San Juan Star, algunos de los cuales se publicaron en más de una ocasión.
En la estipulación suscrita entre las partes se acordó que éstas podrían presentar evidencia adicional sujeto al requisito de que viniera acompañada o suscrita con una declaración jurada o bajo juramento. La estipulación fue aprobada por el Tribunal de Primera Instancia. De acuerdo con la referida estipulación, la parte demandante presentó como evidencia adicional ante el foro primario dos declara-ciones juradas prestadas por el Sr. William Rosales Pérez, secretario general del P.N.P, y por el Sr. Peter Kenneth Quiñones Feliciano, secretario de prensa de ese partido político. El señor Rosales Pérez declaró que durante la campaña de la entonces candidata a la alcaldía de San Juan, desde el 1995 y durante su campaña a la goberna-ción, la Hon. Sila M. Calderón Serra utilizó como colores distintivos de su campaña el rojo y amarillo en diferentes tonalidades. Utilizó, además, los colores distintivos del P.P.D., el rojo y blanco. Expresó que escuchó en programas de radio auspiciados por el P.P.D. en la estación radial La Super Cadena a líderes del P.P.D., como la Sra. Carmen Yulín el 26 de marzo de 2003 y al Hon. Héctor Ferrer, re-presentante a la Cámara el 2 de abril de 2003, utilizar la frase parcial o completa “Puerto Rico hacia el futuro por buen camino”, así como “vamos por buen camino”. El señor Quiñones Feliciano declaró que el 26 de marzo de 2003 obtuvo a través del internet el archivo digital del periódico El Nuevo Día que contenía unos artículos en los cuales se *244cita a la Gobernadora utilizando la frase “El Partido Popular está sólido y es el único instrumento que tiene Puerto Rico hacia el siglo 21, hacia' el futuro”. Expresó que las fechas de esos artículos periodísticos eran el 11 de febrero de 1996, el 5 de enero de 1999, el 28 de mayo de 1999 y el 5 de julio de 1999.
El 4 de abril de 2003 la Gobernadora y el Gobierno de Puerto Rico presentaron una Moción de Desestimación y de Sentencia Sumaria. El P.N.P. presentó otro escrito re-afirmándose en su petición original. A solicitud de la Go-bernadora, el Tribunal de Primera Instancia consolidó las peticiones de injunction preliminar y permanente. El 9 de abril de 2003 el Hon. Carlos S. Dávila Vélez, juez superior, dictó una sentencia —copia de su notificación a las partes se archivó en autos ese mismo día— mediante la cual emi-tió un auto de injunction permanente, prohibiendo al Go-bierno de Puerto Rico la publicación del folleto Informe al Pueblo, con fondos públicos. Ordenó, además, su destrucción. (6) No obstante, declaró "no ha lugar” la peti-ción para que se le prohibiera al Gobierno de Puerto Rico el uso del lema “Puerto Rico hacia el futuro por buen camino” y el uso de los colores rojo y amarillo en los anuncios y publicaciones que incluyeron el nombre de la Gobernadora, debido a que éstos “no desvirtúan el fin público de los mismos”. Finalmente, desestimó la demanda contra la Hon. Sila M. Calderón Serra en su capacidad oficial como Gobernadora y en su calidad personal. El Tribunal de Pri-mera Instancia concluyó, sobre el uso de los colores rojo, blanco y amarillo utilizados en los anuncios y mensajes impugnados, lo siguiente:

Surge del Exhibit 49 que el P.P.D. usó en sus anuncios de campaña para las elecciones del año 2000 de manera predomi-nante la combinación de colores rojo y blanco, aunque en los mismos se pueden observar personas en actividades político-partidistas con el símbolo del P.P.D. sobre un fondo amarillo y 
*245
jóvenes con camisas amarillas y rojas. Pero el uso de la com-binación rojo y amarillo no es generalizado. Por no haber la parte demandante probado un uso generalizado de la combi-nación de colores rojo y amarillo y por no ser esta combinación de colores la reconocida por la Comisión Estatal de Elecciones como los colores del P.P.D., resolvemos que la misma no es una político-partidista.


Aunque el tribunal resolviera que la combinación de colores rojo y amarillo es una político-partidista, el uso de la misma es un anuncio del gobierno estatal de manera no predominante no afectaría la validez de la expresión gubernamental. A dife-rencia de los lemas, símbolos o emblemas político partidistas, los colores no son de uso exclusivo de ningún candidato o par-tido político.


Por la naturaleza no apropiable de los colores, para que una expresión gubernamental sea constitucionalmente invalidada por su uso, el promovente debe demostrar que la utilización del color político-partidista claramente constituye un subterfugio para conferir una ventaja a un candidato o partido político.


Si los tribunales constitucionalmente invalidan los anuncios por el sólo hecho de la utilización de un color en particular, la norma produciría resultados absurdos: los bomberos no po-drían bajo una administración perteneciente al P.P.D. publicar una expresión gubernamental utilizando el color rojo; la Go-bernadora no podría enviar tarjetas de Navidad con un San Nicolás vestido de rojo o con pascuas rojas.

La parte demandante no presentó evidencia alguna para es-tablecer que el uso de los colores rojo y amarillo en los anun-cios claramente constituye un subterfugio para conferir una ventaja a la Gobernadora o su partido político, por lo que no emitimos orden prohibiendo la publicación de los anuncios por razón de los colores utilizados en los mismos. (Énfasis suplido.) Apéndice, págs. 16-17.
Sobre el lema utilizado por la Gobernadora y el Gobierno de Puerto Rico en los anuncios y mensajes publica-dos, el Tribunal de Primera Instancia concluyó lo si-guiente:
Se alega que el lema “Puerto Rico hacia el futuro por buen camino” pretende realzar a la Gobernadora y a su administra-ción perteneciente al P.P.D.
En P.P.D. v. Gobernador I, supra, pág. 690, el Tribunal Supremo expresó que cuando el Gobierno, en el ejercicio de su facultad o deber de informar a la ciudadanía, utiliza lemas de *246naturaleza político-partidista, los tribunales están impedidos por la Constitución de reconocerle fin público alguno a dicha expresión gubernamental.
El lema “Puerto Rico hacia el futuro por buen camino” no es uno político-partidista. La parte demandante aceptó en corte abierta no tener evidencia para probar que el P.P.D. utilizó el lema en alguna campaña. Tampoco surge de la evidencia esti-pulada que este lema haya sido utilizado o que está siendo utilizado por el P.P.D.
Por no ser el lema “Puerto Rico hacia el futuro por buen camino” uno político-partidista, el demandante debe demos-trar que la expresión gubernamental como un todo, difundida mediante el uso de fondos públicos, claramente constituye un subterfugio para conferir una ventaja a un candidato o a un partido político, o para adelantar sus intereses político-partidistas. No habiendo la parte demandante satisfecho el peso de la prueba, concluimos que su argumento es improcedente. Cualquier beneficio incidental por la que pueda surgir por la publicación del anuncio, a favor de la Goberna-dora o su administración no desvirtúa el fin público de la misma. (Escolios omitidos y énfasis suplido.) Apéndice, págs. 17-18.
Sobre el mensaje televisivo impugnado de la Goberna-dora, el Tribunal de Primera Instancia concluyó lo si-guiente:
El 19 de marzo de 2002 se transmitió un mensaje televisado de la Gobernadora el cual fue pagado por la Oficina Central de Comunicaciones de la Fortaleza. El mensaje fue el siguiente:
“Muy buenas noches. Te agradezco mucho que me recibas en tu hogar junto a tus seres queridos para escuchar mi mensaje.

Esta noche quiero hablarte de un tema muy importante para ti, para mí y para todo Puerto Rico. Se trata de la inte-gridad pública, de la honestidad en el manejo de los asuntos de gobierno.


Durante las elecciones, el compromiso de gobierno limpio fue central en mi mensaje. El cambio que te prometí tenía que ver en gran medida con terminar para siempre el robo de fon-dos públicos que permitió la pasada administración, y tenía que ver con mi determinación de eliminar la corrupción, vi-niera de donde viniera y fuera del partido político que fuera.


En los últimos días se han hecho y se han publicado ex-presiones, alegaciones y acusaciones contra mi campaña a la gobernación. Esto quizás ha creado desorientación en ti y en el 
*247
pueblo puertorriqueño. De hecho, pienso que el propósito ha sido generar confusión y dudas sobre mi credibilidad, para en alguna forma descarrilar los esfuerzos que llevo para eliminar la corrupción de Puerto Rico.


Todo esto es muy serio. Por eso, esta noche me estoy diri-giendo a ti. Para darte una explicación de lo más clara posible, sobre estos temas; para asumir la responsabilidad que me co-rresponde; y para hablarte de frente. Para hablarte con la ver-dad, como yo la entiendo, y como siempre te he dicho que voy hablar.


Los señalamientos que se han hecho son de dos naturalezas. El primero tiene que ver con anuncios que auspi-ciaron otros candidatos para apoyar el mensaje integrado de cambio. El segundo tiene que ver con conjeturas y especulacio-nes, de fuentes anónimas y políticas, que han inferido que se usaron fondos municipales en mi campaña.


Yo te puedo asegurar que ambos señalamientos son total y absolutamente falsos.

Sobre la segunda imputación te quiero hablar primero, porque trata sobre un tema que es sagrado para mí: el uso de fondos gubernamentales y el respeto que le tengo al servicio público. Nunca, se usó ningún fondo municipal, mientas yo fue [sic] Alcaldesa de San Juan, para cubrir ningún gasto político. Y dudo muchísimo que nadie que trabajara para mí, cono-ciendo lo estricta que yo soy, se atreviera utilizar fondos públi-cos de esta forma. De hecho, los informes y las gráficas de fuentes anónimas y políticas que salieron publicados en el día de ayer, son incorrectos. El equipararme a mí o a mi gobierno con actos de personas como Víctor Fajardo, y tantos otros que están siendo señalados, constituyen una difamación y una bajeza.

Me siento segura de lo que estoy diciendo, aún así le he pedido al Departamento de Justicia, al Contralor de Puerto Rico y al Blue Ribbon Committee, que constaten que no hubo uso alguno de fondos públicos en mi campaña.


En términos del primer tema, lo que se ha estado discu-tiendo es si otros candidatos podían hacer anuncios integrados al mensaje de cambio en mi candidatura. Nuestra posición es que los mensajes auspiciados por los diferentes candidatos dentro de la estrategia general, cumplieron con la Ley Electoral y que no se excedió el límite de gastos por esa ley.


Sin embargo, para que sobre este tema tampoco quede duda alguna, le he solicitado una auditoría completa a la Co-misión Estatal de Elecciones. Le he hecho una asignación especial de fondos para este propósito y les he pedido que se atienda este asunto con la mayor rapidez.

*248En esta forma soy la primera Gobernadora en abrir volun-tariamente los libros de su partido al escrutinio de la Comisión. Al igual que creo que soy la primera Gobernadora en pedirle a Justicia, al Contralor y a otros organismos que entren a examinar sus propias gestiones.

Querido puertorriqueño y puertorriqueña que me estás es-cuchando, tú me has visto desde que asumí el cargo de Gobernadora. Me has visto atacar y perseguir la corrupción en las acciones de la pasada administración y también dentro de mi propio partido político. Lo he hecho sin paños tibios y sin titubeos. Y así lo voy a seguir haciendo. Voy a seguir dando esa guerra. La voy a dar hasta el final. Nada me va a desmorali-zar, ni me va a amedrentar, ni mucho menos, me va a detener en este propósito. La corrupción no se puede atacar con miedo. Y yo no tengo miedo porque conozco la verdad.


Esta noche siento mucha satisfacción de poder hablar con-tigo de frente y correctamente. Quiero que sientas la tranquili-dad al yo reafirmarte tres cosas que para mí son básicas y vitales. Primero, nunca, nunca he utilizado, ni habré de utili-zar, fondos públicos para fines políticos o fines privados. Se-gundo, nunca he aceptado o he permitido que se acepte un donativo a cambio de un contrato. Tercero, jamás me voy a detener en mi ataque frontal a la corrupción mientras yo sea Gobernadora del Estado Libre Asociado de Puerto Rico.


Yo vine a darle gobierno limpio a Puerto Rico y me siento firme en la misión que tiene mi administración. Tú me diste tu confianza y puedes estar seguro de que nunca habré de violar esa confianza.


Yo te pido tu respaldo moral y tu apoyo en este trabajo que tengo que hacer por Puerto Rico. Pero más que nada, te pido tus oraciones para que Dios me ilumine, Dios me fortalezca y me mantenga recta en el camino que he escogido para servir a mi patria.

Muchas gracias y muy buenas noches.”
Sostiene la parte demandante que se utilizaron indebida-mente fondos públicos para la transmisión del mensaje televi-sado de 19 de marzo de 2002 debido a que la Gobernadora pretendió defenderse de acusaciones por hechos ocurridos du-rante la pasada campaña electoral. No le asiste la razón. El mensaje televisado tuvo un “fin público” ya que promovió el interés del Gobierno, en consonancia con sus deberes y funcio-nes de velar por el cumplimiento de las leyes y hacer cumplir las mismas. El mensaje no pretendió realzar a un candidato o partido político. Si bien es correcto la Gobernadora se defendió de acusaciones en su contra que minaban su credibilidad y honestidad, hubo una respuesta oficial a éstas al anunciarse *249unas medidas gubernamentales para atender la situación. Sólo la Gobernadora y no la presidenta de un partido político, podía informar a la ciudadanía que estaba refiriendo los seña-lamientos hechos por la oposición ante la consideración de la Comisión Estatal de Elecciones, del Departamento de Justicia y de la Comisión Independiente de Ciudadanos para Evaluar las Transacciones Gubernamentales. (Énfasis suplido.) Apén-dice, págs. 18-21.
Inconforme con la determinación del Tribunal de Pri-mera Instancia, el 9 de mayo de 2003 el P.N.P. acudió ante el entonces Tribunal de Circuito de Apelaciones mediante un recurso de apelación. Señaló como errores cometidos por el foro primario los siguientes:
SEÑALAMIENTOS DE ERRORES
1. ERR[Ó] EL HONORABLE TRIBUNAL DE PRIMERA INSTANCIA EN DETERMINAR QUE EL MENSAJE TELE-VISADO TUVO UN FIN PÚBLICO
2. ERR[Ó] EL HON. TRIBUNAL EN DETERMINAR QUE NO EXISTE EVIDENCIA ALGUNA CONTRA LA HON. SILA M. CALDERON CON LOS HECHOS OBJETO DE ESTE PLEITO, RAZ[Ó]N POR LA CUAL NO RESPONDE EN SU CARÁCTER PERSONAL COMO OFICIAL.
3. ERR[Ó] EL HONORABLE TRIBUNAL AL DECLARAR SIN LUGAR LA PETICIÓN PARA QUE SE PROHÍBA AL ES-TADO LIBRE ASOCIADO DE PUERTO RICO EL USO “PUERTO RICO HACIA EL FUTURO POR BUEN CAMINO, SILA M. CALDER[Ó]N, GOBERNADORA” Y DE TODO USO DE COMBINACIÓN DE COLORES ROJO Y AMARILLO EN LOS ANUNCIOS O PUBLICACIONES Y QUE LA COMBI-NACIÓN DE LOS MISMOS TIENEN UN FIN LEGÍTIMO PÚBLICO. Apéndice, pág. 237.
El 18 de junio de 2003 la Gobernadora de Puerto Rico presentó su alegato como parte apelada ante el foro inter-medio apelativo. El 19 de junio de 2003 el Gobierno de Puerto Rico también presentó el suyo. Hasta esa fecha el panel del entonces Tribunal de Circuito de Apelaciones, al que fue asignado el caso, estaba compuesto por la Hon. Liana Fiol Matta, presidenta, y los jueces de Apelaciones, Hon. Roberto González Rivera y Hon. Carlos Rivera Martínez. El 23 de julio de 2003 compareció la parte ape-*250lante, P.N.P., con un escrito titulado Moción en Oposición a los Alegatos de los Demandados. El 30 de julio de 2003 la Gobernadora presentó un escrito titulado Réplica a Moción en Oposición a Alegato de los Demandados. En esa fecha quedó sometido el recurso para su disposición final.
El 12 de agosto de 2003 el Hon. Roberto González Rivera, juez de apelaciones, emitió un resolución en la que se inhibió de participar en el caso. Dicha resolución dice de la forma siguiente:
RESOLUCIÓN
En San Juan, Puerto Rico, a 12 de agosto de 2003.
Me he percatado en esta etapa de los procedimientos que en el presente caso tengo ideas preconcebidas y conocimiento extrajudicial de estos hechos. En beneficio de las partes y para evitar cualquier apariencia de prejuicio o parcialidad personal, he decido [sic] inhibirme de participar en el mismo.
Notifíquese a las partes inmediatamente.
[Fdo.] Roberto González Rivera
Juez de Apelaciones
Apéndice, pág. 326.
Dicha resolución fue notificada a las partes el 14 de agosto de 2003. El 11 de agosto de 2003 la Hon. Dolores Rodríguez de Oronoz, jueza administradora del entonces Tribunal de Circuito de Apelaciones, dictó la orden admi-nistrativa Núm. TCA-2003-117 en la que sustituyó al Hon. Roberto González Rivera con la Hon. Zadette Bajandas Vé-lez en el referido panel. (7)
El 3 de diciembre de 2003 la Hon. Liana Fiol Matta, presidenta del panel que tenía asignado el caso de autos, emitió una resolución inhibiéndose de participar en el caso. Dicha resolución dispone de la forma siguiente:

*251
RESOLUCIÓN

En San Juan, Puerto Rico, a 3 de diciembre de 2003.
A tenor con la Regla 63.1(b) de Procedimiento Civil, 32 LPRA, Ap. III, esta magistrada se inhibe “motu proprio” de entender en el presente caso, en aras de mantener la pureza de los procedimientos, ya que después de asignado el recurso, ha llegado a la atención de la suscribiente que un familiar cercano podría tener conocimiento de hechos relacionados a la controversia aquí planteada.
Se ordena que el presente recurso sea llevado ante la consi-deración de la Jueza Administradora para que ésta proceda a efectuar la designación correspondiente.
Notifíquese.
[Fdo.] Liana Fiol Matta
Jueza de Apelaciones
Apéndice, pág. 329.
El 5 de diciembre de 2003 la Hon. Dolores Rodríguez de Oronoz, jueza administradora del Tribunal de Apelaciones, dictó la orden administrativa Núm. TA-2003-006 mediante la cual sustituyó a la Hon. Liana Fiol Matta con la Hon. Dora T. Peñagarícano Soler en el referido panel. La resolu-ción emitida por la Hon. Liana Fiol Matta y la referida orden administrativa fue notificada a las partes el 14 de enero de 2004.
El 19 de diciembre de 2003 el panel del Tribunal de Apelaciones compuesto por su presidente, Hon. Carlos Rivera Martínez, juez ponente, y las juezas de apelaciones Hon. Zadette Baj andas y Hon. Dora Peñagarícano Soler, dictó sentencia confirmando la sentencia apelada, y se ar-chivó en autos copia de su notificación a las partes el 23 de diciembre de 2003.(8)
*252La parte demandante de autos, apelante ante el Tribunal de Apelaciones, acudió oportunamente ante nos. Señaló como errores cometidos por ese tribunal los siguientes:
ERRÓ EL TRIBUNAL DE APELACIONES AL CONFIRMAR LA DETERMINACIÓN DEL TRIBUNAL DE PRIMERA INS-TANCIA DE NO PROHIBIR EL LEMA “PUERTO RICO HA-CIA EL FUTURO POR BUEN CAMINO” Y LA COMBINA-CIÓN DE COLORES ROJO Y AMARILLO EN LOS ANUNCIOS PUBLICADOS POR EL ESTADO LIBRE ASO-CIADO DE PUERTO RICO.
ERRÓ EL TRIBUNAL DE APELACIONES AL CONFIRMAR LA DETERMINACIÓN DEL TRIBUNAL DE PRIMERA INS-TANCIA, CON RESPECTO A QUE EL MENSAJE TELEVI-SADO DE LA GOBERNADORA DEL DÍA 19 DE MARZO DE 2002, TENÍA UN FIN PÚBLICO Y NO SE TRANSMITIÓ EN VIOLACIÓN A LAS DISPOSICIONES DE LEY Y LOS PRE-CEPTOS CONSTITUCIONALES.
ERRÓ EL TRIBUNAL DE APELACIONES, AL COMFIRMAR LA DETERMINACIÓN DEL TRIBUNAL DE PRIMERA INS-TANCIA DE QUE LAHON. SILAM. CALDER[Ó]N NO RES-PONDE TANTO EN SU CARÁCTER PERSONAL Y OFICIAL COMO GOBERNADORA, POR LOS HECHOS OBJETO DE LA DEMANDA. Petición de certiorari, pág. 7.
M hH

Doctrina de academicidad

En Emp. Pur. Des., Inc. v. H.I.E.Tel., supra, págs. 936-939, expresamos lo siguiente:
En pronunciamientos previos hemos indicado que un caso se torna académico cuando su condición de controversia viva y presente sucumbe ante el paso del tiempo. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Noriega v. Gobernador, 122 D.P.R. 650 (1988); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988).
“Los tribunales pierden su jurisdicción sobre un caso por academicidad cuando ocurren cambios durante el trámite judicial de una controversia particular que hacen que ésta pierda su actualidad, de modo que el remedio que pueda dictar el tribunal no ha de llegar a tener efecto real alguno en cuanto *253a esa controversia. Con esta limitación sobre el poder de los tribunales, se persigue evitar el uso innecesario de los recur-sos judiciales y obviar pronunciamientos autoritativos de los tribunales que resulten superfluos. C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 935-936 (1993); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 724-725 (1980).”
Ahora bien, existen situaciones especiales en las cuales los tribunales pueden atender un caso que se ha tornado académico. Es decir, hemos reconocido antes que existen varias excepciones a la doctrina de academicidad. Una de ellas es cuando en un caso se plantea una cuestión recurrente; es decir, susceptible de volver a ocurrir pero que, por la naturaleza efí-mera de los hechos que provocan la cuestión, es difícil que logre ser dilucidada por los tribunales. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); C.E.E. v. Depto. de Estado, supra; El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Asoc. de Periodistas v. González, supra; Com. de la Mujer v. Srio de Justicia, supra.
En el caso de autos, las manifestaciones específicas que die-ron lugar al recurso ante nos han cesado ya, por lo que podría estimarse que la controversia concreta que nos concierne aquí sobre el injunction preliminar se ha tomado académica. No obstante, es evidente que la cuestión novel e importante que este pleito presenta, de si agrupaciones como las peticionarias puedan llevar a cabo manifestaciones como las del caso de autos en un centro comercial privado, cuando sus dueños se oponen a tales actos, es una que con razonable probabilidad ha de surgir de nuevo. El acto de expresión pública impugnado puede volver a concluir antes de que la cuestión referida haya sido dilucidada judicialmente en los méritos. Tal como ha su-cedido en el caso de autos, la controversia aludida entre los manifestantes y el centro comercial puede presentarse otra vez y la situación concreta que la ocasiona puede volver a desapa-recer mientras el caso es examinado por los tribunales. En tales circunstancias, si no pasamos juicio sobre la controversia referida aunque haya terminado la manifestación, quedaría conculcada así nuestra función revisora.
En efecto, el importante asunto que tenemos planteado en el caso de autos, ha estado ya antes ante los tribunales del país sin que se haya podido resolver en sus méritos. En el caso anterior referido se intentó impedir otras manifestaciones rea-lizadas precisamente en los predios del centro comercial Ma-yagüez Mall. Al igual que como ocurrió en el caso ante nos ahora, Empresas había alquilado un local a la Autoridad de Energía Eléctrica (en adelante la A.E.E.) para la operación de *254una oficina comercial de servicio al público. El 30 de marzo de 1995, a raíz de una disputa obrero-patronal, empleados de la A.E.E. pertenecientes a la Unión de Trabajadores de la Indus-tria Eléctrica y Riego de Puerto Rico (en adelante la U.T.I.E.R.) realizaron manifestaciones de protesta contra la A.E.E. dentro del Mayagüez Malí. Como consecuencia de ello, el día siguiente, Empresas presentó una acción ante el Tribunal de Primera Instancia, Sala Superior de Mayagüez, y soli-citó que se emitiese un entredicho provisional, así como un interdicto preliminar y uno permanente. Luego de la concesión del entredicho provisional y de varios trámites apelativos, el foro de instancia resolvió que la acción de Empresas se había tornado académica en vista de que las manifestaciones de la U.T.I.E.R. habían terminado para el tiempo en que el tribunal se disponía a dilucidar el caso. Por ende, desestimó la acción de Empresas, sin resolver la importante controversia constitu-cional que se le había planteado. El Tribunal de Circuito de Apelaciones confirmó dicho dictamen. No cabe dudas, pues, que tenemos ante nos una clara situación de una controversia recurrente, que es una de las excepciones bien conocidas a la doctrina de la cuestión académica. Resolvemos, pues, que te-nemos jurisdicción para dilucidar el importante asunto ante nos.
Debe quedar claro que ésta no es la primera vez que consi-deramos la validez de los actos de protesta después que dichos actos han cesado definitivamente. En E.L.A. v. Rivera Rivera, 105 D.P.R. 640 (1977), un grupo de personas montaron un pi-quete de protesta en las inmediaciones de la Fortaleza, la re-sidencia oficial del Gobernador de Puerto Rico. El Tribunal Superior, a instancias del Estado, expidió un injunction que si bien salvaguardaba el derecho a la libre expresión de los ma-nifestantes aludidos, limitaba a la vez las horas del día en las que se podían celebrar los actos de protesta y fijaba otras res-tricciones afines. Los manifestantes apelaron de inmediato ante nos, cuestionando las limitaciones impuestas mediante el injunction referido. Inicialmente rehusamos suspender el injunction pendiente la apelación. Posteriormente, año y medio después de haber terminado los actos de protesta en cuestión, ejercimos nuestra jurisdicción y adjudicamos la validez del “injunction” referido. Igual hicimos con respecto a un “injunction” preliminar y permanente que había sido procurado en relación con un piquete, luego de éste haber concluido, en E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). Procede, pues, que en el caso de autos actuemos del mismo modo. (Enfasis suplido y en el original, y escolios omitidos.)
*255El Juez Asociado Señor Corrada Del Río disintió por en-tender que esa controversia se había tornado académica. No obstante, concurrió con el resultado por fundamentos que no coincidían completamente con los esbozados en la opinión mayoritaria. Expresó que la aplicación de la excep-ción a la doctrina de academicidad se da en la situación en que hay una "expectativa razonable” o una “probabilidad demostrable” de que la misma controversia recurrirá, invo-lucrando a la misma parte promovente. Concluyó que en ese caso no existía ninguna controversia entre las partes para resolver, y que este Tribunal no se encontraba ante una de las excepciones a la aplicación de la doctrina de academicidad. Expresó que el asunto por revisar por este Tribunal, o sea el injunction preliminar emitido por el en-tonces Tribunal de Circuito de Apelaciones, se tornó acadé-mico toda vez que los hechos que dieron lugar a dicha so-licitud cesaron. La protesta realizada en los predios del Mayagüez Malí tenía el propósito de evitar la venta de acciones de la Puerto Rico Telephone Company (PRTC) a la empresa privada, la cual ya había sido llevada a cabo. La intención de la empresa que opera el Mayagüez Mall era evitar que los manifestantes realizaran su protesta dentro de los predios de su propiedad. Tal propósito ya no estaba presente, pues la referida venta de acciones era una reali-dad indiscutible y tal empresa había obtenido el remedio que perseguía con el injunction preliminar a los efectos que los manifestantes salieran de los predios de su propiedad inmueble. Concluyó, además, que la empresa no demostró la “probabilidad o expectativa razonable” de que el asunto o la situación que dio lugar a esa controversia se repitiera nuevamente y que, de recurrir, evadiera la revisión judicial.(9)
*256En P.P.D. v. Gobernador I, supra, págs. 675-678, expresamos, sobre el tema de academicidad, lo siguiente:
En diversas ocasiones hemos considerado la doctrina de academicidad. Un caso académico es “uno en que se trata de obtener un fallo sobre una controversia disfrazada, que en rea-lidad no existe, o una determinación de un derecho antes de que éste haya sido reclamado, o una sentencia sobre un asunto, que al dictarse, por alguna razón no podrá tener efec-tos prácticos sobre una controversia existente ...”. E.L.A. v. Aguayo, 80 D.P.R. 552, 584 (1958). Véase C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993).
Una controversia puede convertirse en académica cuando los cambios fácticos o judiciales acaecidos durante el trámite judicial tornan en ficticia su solución, convirtiéndose así en una opinión consultiva sobre asuntos abstractos de derecho. Pueblo en interés menor M.A.G.O., 138 D.P.R. 20 (1995); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Noriega v. Hernández Colón, supra; entre otros.
En Asoc. de Periodistas v. González, 127 D.P.R. 704, 717-718 (1991), explicamos que “[a]l considerar el concepto de ‘aca-demicidad’ hay que concentrarse en la relación existente entre los eventos pasados que dieron inicio al pleito y la adversidad presente. Este análisis es vital para determinar la existencia de los requisitos constitucionales (‘caso o controversia’) o juris-prudenciales de justiciabilidad. Un caso se convierte en acadé-mico cuando con el paso del tiempo su condición de controver-sia viva y presente se pierde”. (Escolio omitido.)
Se han elaborado, sin embargo, una serie de excepciones a la doctrina de academicidad que permiten la consideración de un caso que de otro modo resultaría académico en cuanto a su resultado o efecto inmediato. Por ejemplo, “cuando el caso ante el tribunal presenta una cuestión recurrente o susceptible de volver a ocurrir (‘capable of repetition’), Roe v. Wade, 410 U.S. 113 (1973); Moore v. Ogilvie, 394 U.S. 814, 816 (1969); So. Pac. Terminal Co. v. Int. Comm. Comm., 219 U.S. 498, 515 (1911); o cuando aspectos de la controversia se tornan académicos pero persisten consecuencias colaterales de ésta que tienen vigencia y actualidad. Véanse: R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, 1986, págs. 122-126; L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988; El Vocero v. Junta de Planificación, supra, págs. 124-126”. C.E.E. v. Depto. de Estado, supra, pág. 936.
En C.E.E. v. Depto. de Estado, supra, pág. 936, resolvimos *257que “es evidente que la conflictiva cuestión de derecho que dio lugar a la disputa entre las partes de este caso es susceptible de volver a ocurrir”. (Enfasis suplido.) Señalamos que “con marcada frecuencia las agencias y los departamentos guber-namentales se ven en la necesidad de anunciar al país los eventos públicos que habrán de celebrar aun en años electora-les y la postura de la Comisión, si no se dilucida de manera determinante, es potencialmente una fuente de continuos conflictos”. (Énfasis suplido.) íd., págs. 936-937. Allí también consideramos que por tratarse de anuncios, al igual que en los presentes casos, “si la controversia ante nos ahora no se re-suelve finalmente [por este Tribunal], la parte que promueve la limitación a los anuncios en cuestión ... tendrá que volver a los tribunales en el futuro con su planteamiento, litigándolo siempre a última hora, debido a que es un asunto que por su naturaleza tiende a surgir imprevistamente, haciendo muy difícil que sea revisado judicialmente de manera definitiva”. íd., pág. 937.
Aplicando los principios de la doctrina de academicidad, de-bemos concluir que por la naturaleza de la controversia de estos casos, o sea, el uso de fondos públicos para sufragar anuncios de índole político-partidista, ésta es susceptible de repetirse, aun cuando en el caso P.P.D. v. Rosselló, Caso Civil Núm. AP-95-7, el anuncio ya no se publica. Así lo reconoce el señor Procurador General en su alegato. Igual razonamiento es aplicable al caso P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10.
De otra parte, dado que en el caso Pérez Preston v. Aponte, Caso Civil Núm. AP-95-9, la acción fue desestimada en forma sumaria por el tribunal, a este momento se continua la publi-cación del logo impugnado, por lo que la controversia que dio origen continua viva en toda su extensión.
Por las razones antes indicadas, concluimos que ninguno de los tres (3) casos se ha tornado académico. (Énfasis suplido y en el original, y escolio omitido.)
El Juez Asociado Señor Hernández Denton, en su opi-nión de conformidad,(10) expresó:
Nunca antes habíamos tenido ante nuestra consideración una controversia análoga. Aunque en cuatrienios anteriores otros incumbentes también habían utilizado los medios de co-municación comerciales para anunciar sus logros, esta es la primera vez que unos partidos de oposición, tanto a nivel mu*258nicipal como en el central, cuestionan este tipo de campaña gubernamental multimillonaria durante el periodo preelectoral.
Añadió(11) que
[l]a opinión del Tribunal evita que el partido de turno que está en el poder, tanto en el gobierno central como en los mu-nicipales, comience el año de elecciones con una ventaja inde-bida frente a los otros partidos principales mediante la utili-zación de fondos públicos en una campaña publicitaria que tiene un propósito político-partidista. La See. 9 del Art. VI de nuestra Constitución, supra, no permite el uso de fondos pú-blicos con esos propósitos.
El Juez Asociado Señor Fuster Berlingeri, en su opinión de conformidad,(12) realizó expresiones que resultan perti-nentes a este tema. Expresó lo siguiente:
... en vista de que los casos ante nos presentan en común un importantísimo problema de la colectividad que amerita resol-verse urgentemente, para colegiar, he emitido un voto de conformidad. Me pareció necesario, sin embargo, expresar unos criterios adicionales, formulados en esta opinión particular, para hacer hincapié en lo rigurosas que son las limitacio-nes sobre anuncios oficiales que surgen del principio de igual-dad inmerso en nuestra Constitución. He formulado estos criterios adicionales confiado en que, con ellos, en alguna opor-tunidad futura, de mayor serenidad, podamos fortalecer aún más la democracia puertorriqueña. (Enfasis suplido.)
El Juez Asociado Señor Corrada Del Río, en su opinión concurrente y disidente,(13) sobre el tema de academicidad, expresó lo siguiente:
La cuestión de academicidad no requiere ser discutida ex-tensamente, ya que surge de la naturaleza de las alegaciones, de las determinaciones de hecho del tribunal de instancia y de los alegatos de las partes que dicha doctrina no es aplicable a los casos de autos, como concluye la opinión mayoritaria.
*259Basta con señalar que a la luz de los criterios que establecimos en Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980), así como en El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Noriega v. Gobernador, 122 D.P.R. 650 (1988), y Noriega v. Hernández Colón, supra, estos casos no son académicos.
En P.P.D. v. Gobernador II, supra, págs. 986-987, el en-tonces Juez Asociado de este Tribunal Señor Negrón Gar-cía expresó en su voto concurrente, relacionado con el refe-rido tema, lo siguiente;
Reafirmamos que “fijos fondos del erario son sagrados; lo manda la Constitución y legislación. Así lo entendieron mu-chos buenos servidores, que décadas atrás nos precedieron en la administración de la cosa pública. Lamentablemente, en los últimos cuatrienios, la recta y sana administración pública ha sido totalmente confundida con el manejo de lo sectario partidista. Como correctamente concluyó el ilustrado tribunal de instancia (Hon. Amoldo López Rodríguez, Juez), este mal proceder ha trascendido en las distintas administraciones, ha hecho crisis en los últimos cuatrienios, controlados por el P.N.P. y P.P.D.; incluso dentro de la administración municipal. Ya para el 1990, en Noriega v. Hernández Colón, [resuelto el 6 de abril de 1992], habíamos cuestionado esta práctica perjudicial. Dijimos: .. ¿quién le pondrá freno a esa disputa y saturación de anuncios ‘públicos’?, ¿quién controlará la san-gría presupuestaria? Esta aterradora visión del futuro, ¿no es más bien típica de una campaña electoral entre partidos de oposición en año eleccionario? ¿Por qué trasladarla al escena-rio gubernamental y gravar los fondos públicos al amparo de la cuestionable práctica de ‘informar’ al pueblo? Recapitu-lando, este tipo de campaña, impulsada para ganarse la opi-nión pública, abre camino a una contienda político-ideológica de mayor envergadura”. (Énfasis suplido y en el original.)
Añadió,!(14) lo siguiente:
Nuestra decisión simplemente rescató y aplicó unos precep-tos constitucionales vigentes desde 1952. Éstos sostienen la ile-galidad de los desembolsos de fondos públicos para financiar unas campañas publicitarias político-partidistas, en interac-ción con el principio igualitario en materia de financiamiento *260electoral expuesto prístinamente en Marrero v. Mun. de Morovis, 115 D.P.R. 643, 646 (1984),; P.R.P. v. E.L.A., 115 D.P.R. 631, 640 (1984), y P.P.D. v. Gobernador II, 136 D.P.R. 916 (1994).
No estamos, pues, ante una decisión o una nueva regla juris-prudencial que permita invocar y justificar sólo su prospectividad. Sería un contransentido, por no decir una burla, que con estos claros precedentes judiciales le negáramos los efectos retroactivos. Significaría admitir que el Poder Judicial ha incurrido en un ejercicio académico y vacuo al procla-mar la vigencia de una Constitución abstracta e inoperante. (Énfasis suplido.)
Hemos expresado en forma reiterada que al evaluar la procedencia de un injunction preliminar examinaremos los criterios siguientes: (1) la naturaleza de los daños que pue-dan ocasionarse a las partes de concederse o denegarse el injunction; (2) la irreparabilidad del daño o la existencia de un remedio adecuado en ley, (3) la probabilidad de que la parte promovente prevalezca eventualmente al resol-verse el litigio en su fondo; (4) la probabilidad de que la causa se torne académica de no concederse el “injunction”, y sobre todo, (5) el posible impacto sobre el interés público del remedio que se solicitad(15)
El propósito fundamental del injunction preliminar surge de la razón de ser del cuarto criterio que ha de ser considerado para conceder el remedio solicitado. Este es, mantener el statu quo hasta que se celebre el juicio en sus méritos para que así no se produzca una situación que con-vierta en académica la sentencia que finalmente se dicte al atender la petición de injunction permanente, o se le oca-sionen daños de mayor consideración al peticionario mien-tras perdura el litigio.(16) No obstante, el criterio en torno a la academicidad de tal causa de acción está, además, estre-chamente relacionado con el segundo criterio, la irrepara-*261bilidad de los daños o la existencia de un remedio adecuado en ley.(17)
La parte demandante de autos, aquí peticionaria, alegó ante el Tribunal de Primera Instancia, específicamente en los apartados (11), (12), (19) y la súplica de su demanda, lo siguiente:
11. La Sección 9 del Artículo VI de la Constitución del Es-tado Libre Asociado de Puerto Rico establece que:
“Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley”.
12. De conformidad con el precepto constitucional citado, el Tribunal Supremo de Puerto Rico ha resuelto que “[e]n la me-dida en que los fondos públicos se utilicen para propaganda político-partidista se está afectando detrimentalmente el dere-cho de los demás electores”. Marrero v. Mun. de Morovis, 115 D.P.R. 643, 645 (1984). En P.P.D. v. Roselló González, supra, el Tribunal Supremo de Puerto Rico analizó el caso de Marrero v. Mun. de Morovis, supra, reafirmó la norma de que "... bajo la restricción constitucional al uso de los fondos públicos, no se permite el uso político-partidista de dichos fondos ni que de otro modo un partido político o candidato obtenga una ventaja económica a expensas del erario público”.
19. De los demandados seguir su propuesto curso de acción, tanto los demandantes —en función del principio de igualdad económica electoral reconocido por el Tribunal Supremo de Puerto Rico— como el Pueblo de Puerto Rico, continuarán su-friendo daños de naturaleza irreparable que no podrán ser compensados, aún con una orden de restitución de los dineros invertidos en la campaña ilegal pagada con fondos públicos.
POR TODO LO CUAL y en mérito de lo antes expuesto muy respetuosamente se solicita de este Honorable Tribunal que declare con lugar esta solicitud y en su consecuencia emita una sentencia declarando (1) inconstitucional el gasto de fon-dos públicos por los demandados en anuncios sin fin ni utili-dad públicos; (2) un injunction que ordene a los demandados abstenerse de continuar utilizando fondos públicos en el diseño, producción y publicación de tales anuncios, y (3) una Orden al Departamento de Justicia para que proceda con el *262recobro y restitución al erario de todo el dinero gastado en el diseño, producción y publicación de tales anuncios, por parte de los funcionarios del Estado Libre Asociado que incurrieron en tal acción inconstitucional, y cualquier otro remedio, a favor de la parte demandante, que en derecho proceda. (Enfasis en el original suprimido y énfasis suplido.) Apéndice, págs. 95-98.
La parte apelante ante el tribunal intermedio apelativo, aquí peticionaria, alegó ante ese foro que ocho años des-pués de la histórica decisión de este Tribunal en P.P.D. v. Gobernador I, supra, la Hon. Sila M. Calderón Serra, Go-bernadora de Puerto Rico, armada con
... el mayor tesoro de campaña —el erario público— intenta dominar un proceso democrátivo (sic) y comienza, en perjuicio de las minorías políticas u oposición, a utilizar fondos públicos para adelantar sus intereses político privados. Apéndice, pág. 233.
El P.N.P., parte apelante ante el Tribunal de Apelacio-nes y aquí peticionario, planteó ante ese foro que la Gober-nadora de Puerto Rico, en una clara violación a lo dis-puesto por este tribunal en P.P.D. v. Gobernador I, supra, faltó a su deber ministerial y ordenó la publicación y dise-minación del folleto Informe al Pueblo de Puerto Rico: A Dos Años de Administración 2001-2002, Sila M. Calderón, Gobernadora Estado Libre Asociado. Alegó que luego co-menzaron a publicar anuncios en la televisión, radio y prensa escrita predominando los colores rojo y amarillo y el lema “Puerto Rico hacia el futuro por Buen Camino, Sila M. Calderón Gobernadora, Estado Libre Asociado”. Arguyó que la Gobernadora utilizó fondos públicos para diseminar un mensaje a través de la Oficina de Comunicaciones de la Fortaleza para defenderse de acusaciones políticas que le dirigieran sus adversarios políticos sobre la forma que fi-nanció su campaña política frente a las elecciones generales de 2000. Puntualizó que sobre este último asunto, la Ofi-cina del Contralor concluyó que dicho anuncio fue de natu-raleza política, sin función pública alguna, y que el pago de éste con fondos públicos era ilegal. Expuso que la parte *263apelada ante el Tribunal de Apelaciones, aquí recurrida, infringió la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 410, la cual consagra el principio de igualdad o pari-dad económica entre los partidos políticos, al utilizar o per-mitir el uso de fondos públicos para la promoción de deter-minada postura política.
En P.P.D. v. Gobernador I, supra, págs. 667-669, expresamos lo siguiente:
En nuestra jurisdicción hemos reconocido que son suscepti-bles de impugnación constitucional las actuaciones que hacen onerosa o afectan negativa y sustancialmente el potencial de los partidos contrarios minoritarios o nuevos, así como cuando se crean situaciones que los colocan en una posición de inferioridad. Refiérase a P.R.P. v. E.L.A., supra, pág. 638.

El axioma constitucional de igualdad electoral ha sido ob-jeto de protección no sólo en nuestra jurisprudencia, sino por el propio legislador en el diseño del esquema electoral de nuestro país. De ahí que los partidos políticos reciben un trato igual en la asignación anual de fondos públicos para su funcionamiento. Refiérase al Art. 3.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3116, recientemente enmendado.

(18)


*264Con la aprobación de la Ley Núm. 169 de 11 de agosto de 1995 (16 L.P.R.A. secs. 3116, 3117 y 3119) se enmendaron, entre otros, el referido Art. 3.023 de la Ley Electoral de Puerto Rico a los fines de aumentar la participación de los partidos en el Fondo Electoral. En su Exposición de Motivos, esta ley ex-plica claramente el propósito del Fondo Electoral, al disponer que:

“Dichos fondos se distribuyen conforme a los costos funcio-nales de los partidos, tanto en años electorales como en los no electorales. El fondo electoral permite a los partidos políticos, debidamente inscritos, financiar sus operaciones ordinarias.


La presente medida permite la subsistencia de los partidos al costear parte de sus actividades electorales salvaguardándo-los de una dependencia económica externa al interés guberna-mental y social que debe guiar la existencia de los partidos.”

Considerando nuestro esquema electoral, resulta innegable que a través de éste se considere la existencia continua de los partidos políticos y su participación en la discusión de los asuntos de interés público no sólo durante el año eleccionario, sino durante todo el cuatrienio. Ello resulta compatible con el papel desempeñado por los partidos políticos en la moderna sociedad puertorriqueña. Los partidos políticos “[c]onstituyen el vehículo de expresión colectiva ciudadana para canalizar pacíficamente las distintas tendencias políticas e intereses de los varios sectores de opinión del país”. P.R.P. v. E.L.A., supra, pág. 638. En P.S.P. v. E.L.A., 107 D.P.R. 590, 610 (1978), resumimos el ámbito de participación y el rol de los partidos polí-ticos en la sociedad contemporánea de la forma siguiente:
“Los partidos políticos son elemento básico de toda democracia. C.J. Friedrich, Constitutional Government and Democracy 4a. ed., 1968, pág. 430 y ss. Son las vías mediante las cuales se canalizan pacíficamente las distintas tendencias políticas y económicas de la sociedad en un momento dado. Fuster v. Busó, 102 D.P.R. 327, 347 (1974) y autoridades allí citadas. R. Young, American Law and Politics, ed. 1967, pág. 67; V.O. Key, Politics, Parties, and Pressure Groups, 5a ed., 1964, pág. 200. Los partidos políticos realizan funciones cua-sigubernamentales, tales como formular programas de admi-nistración y proponer candidatos a puestos políticos. El des-empeño de estas funciones es indispensable para el sistema político. Note, Primary Elections: The Real Party in Interest, 27 Rutgers L. Rev. 298, 303 (1974).” (Énfasis suplido y en el original, y citas omitidas.)
*265El Art. 8.001 de la Ley Electoral de Puerto Rico,(19) se-gún enmendada, dispone lo siguiente:

Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y a la Rama Judicial, que a partir del 1ro de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de ce-lebración de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el pro-pósito de exponer sus programas, proyectos, logros, realizacio-nes, proyecciones o planes. Se exceptúan de esta disposición aquellos avisos y anuncios de prensa expresamente requeridos por ley.

Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés publico, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión Estatal de Elecciones. (Énfasis suplido.)
El recurso de apelación presentado el 9 de mayo de 2003 ante el Tribunal de Apelaciones por la parte aquí peticio-naria, perfeccionado y sometido el 30 de julio de 2003 para disposición final, fue resuelto en forma definitiva por ese foro apelativo el 19 de diciembre de 2003. De la resolución emitida el 3 de diciembre de 2003 por la Hon. Liana Fiol Matta —entonces jueza de apelaciones y Presidenta del Panel al que estaba sometido este asunto— en la que se inhibió de continuar participando en el caso, se desprende que, después de asignado el recurso al juez ponente, para redactar su ponencia como sentencia, se percató de las ra-zones que la movían a inhibirse. Fue sustituida en su panel por el Hon. Carlos Rivera Martínez, quien fungió como Presidente del Panel y juez ponente de la sentencia dictada y recurrida ante este Foro. Se archivó en autos copia de la notificación a las partes de la sentencia dictada por el tribunal de apelaciones el 23 de diciembre de 2003. El día 24 de diciembre de 2003, por la noche, se celebró Navidad. El *266día 25 de diciembre de 2003 era feriado. La parte aquí peticionaria sólo tuvo disponible, antes de que concluyera el periodo preelectoral —y partiendo de la premisa que re-cibió copia de la sentencia el 24 de diciembre de 2003— el viernes 26, el sábado 27, el domingo 28, el lunes 29, el martes 30 y el miércoles 31 para preparar un escrito para solicitar un remedio sobre la referida sentencia a ese foro apelativo o a esta Curia. Sólo tuvo disponible para presen-tar ante el Tribunal de Circuito de Apelaciones o ante este Tribunal cualquiera de esos escritos cuatro días laborables del período preelectoral. No obstante, presentó su de-manda ante el Tribunal de Primera Instancia a tiempo, o sea, el 20 de marzo de 2003, y su recurso de apelación ante el Tribunal de Circuito de Apelaciones el 9 de mayo de 2003. Este estuvo sometido y completo para disposición final del foro intermedio desde el 30 de julio de 2003, mu-chos meses antes de que concluyera el período preelectoral y tan pronto surgió la controversia, o sea, después de los dos primeros años del actual cuatrienio, que es cuando co-mienza la campaña gubernamental impugnada.(20) Era de-ber y obligación ministerial del Tribunal de Circuito de Apelaciones atender este asunto con urgencia, pues á los tribunales les corresponde resolver con premura los méri-tos de un reclamo o ruego de “cese y desista” que se les dirija, en este caso, por la parte demandante apelante, aquí peticionaria. Al permitir el Tribunal de Circuito de Apelaciones, con su inacción, que el lapso de tiempo pu-diera convertir en académico ante este Tribunal lo traído ante su consideración por la parte allí apelante, en un caso como el presente, podría tener el efecto de favorecer a la *267parte apelada, de existir la probabilidad de que desapare-ciera el “caso y controversia” ante este Foro. De convertirse en académico el presente asunto pendiente ante este Foro, los méritos del caso sobre la conducta gubernamental im-pugnada no serían resueltos nunca por el tribunal de úl-tima instancia de la rama de gobierno llamada a hacerlo como un deber ministerial. La inacción o tardanza del Tribunal de Circuito de Apelaciones en atender este caso con diligencia y premura, dada la urgencia de lo planteado —que produjo la probabilidad de que este caso se pudiera convertir en académico ante nos— resulta IRRAZONA-BLE, INAUDITA e INTOLERABLE.
Los tribunales pierden su jurisdicción sobre un asunto por academicidad cuando ocurren cambios durante el trá-mite judicial de un “caso y controversia” que hacen que éste pierda su actualidad. No obstante, los cambios fácticos o judiciales a que hace referencia la jurisprudencia no pue-den comprender bajo ninguna circunstancia posible la in-acción de un tribunal y su falta de diligencia en atender con premura un reclamo al nivel primario o apelativo sobre “cese y desista”. De otra forma, el reclamo de esta natura-leza que realizara una persona sería atendido por este Tribunal a discreción del Tribunal de Primera Instancia o del Tribunal de Apelaciones, aun cuando el promovente lo haya traído a tiempo a la Rama Judicial. El Tribunal de Primera Instancia y el Tribunal de Apelaciones deben ac-tuar con diligencia precisamente ante una alegación sobre “daño irreparable”. De otra forma, su inacción podría pro-ducir que desaparezca el “caso y controversia” ante esta Curia. Dada la disyuntiva en que nos ha colocado el hoy Tribunal de Apelaciones, debemos contestar la interro-gante siguiente: ¿Se convirtió este “caso y controversia” en académico y perdió su actualidad por transcurrir el período preeleccionario el 31 de diciembre de 2003 por la falta de diligencia y premura del Tribunal de Apelaciones para atenderlo con la urgencia que el ordenamiento jurídico dicta? Contestamos dicha interrogante en la negativa. El asunto ante nos no fue traído a la Rama Judicial por la *268aquí peticionaria en forma imprevista y litigado a última hora. No era difícil su atención con diligencia y premura por el hoy Tribunal de Apelaciones de forma y manera que nos permitiera descargar nuestro Ministerio.
Este es un asunto recurrente y susceptible de volver a ocurrir. De la única forma que este asunto evade nuestra revisión judicial, cuando es traído y litigado a tiempo ante el Tribunal de Primera Instancia y el Tribunal de Apelacio-nes, y no surgen circunstancias exógenas que desvanezcan la controversia, es cuando la Rama Judicial no actúa con premura y en forma diligente. El “caso y controversia” resuelto en P.P.D. v. Gobernador I, supra, no había sido aten-dido antes, a pesar de que había imperado tal conducta por previas administraciones de gobierno, por no haber sido traído y litigado a tiempo en los tribunales por las partes afectadas. El anuncio impugnado ya no se estaba publicando. No obstante, este Tribunal entendió que ese “caso y controversia” no era académico. El “caso y controversia” resuelto en Emp. Pur. Des., Inc. v. H.I.E.Tel., supra, fue traído a tiempo a la Rama Judicial y resuelto con dili-gencia y premura por el Tribunal de Primera Instancia y el entonces Tribunal de Circuito de Apelaciones. La expresión concertada de la Unión en el centro comercial ya había terminado y la compañía telefónica ya no era arrendataria de la empresa dueña de éste cuando la controversia llegó a este Tribunal para disposición final. No obstante, esta Curia entendió que dicho “caso y controversia” no era acadé-mico y revocó al Tribunal de Primera Instancia y al enton-ces Tribunal de Circuito de Apelaciones, que habían resuelto lo contrario. A pesar de que el asunto de autos refleja la “expectativa razonable” y “la probabilidad demos-trada” de que la misma controversia recurrirá en el futuro, este Tribunal concluye que este “caso y controversia” es académico.
*269Al presente persiste dentro de este “caso y controversia” el alegado efecto sobre las elecciones generales de noviem-bre de 2004 de la “consecuencia colateral” constitutiva de la desigualdad económica alegada entre el P.P.D. y el P.N.P., durante el tercer año del cuatrienio como resultado de la conducta gubernamental impugnada. La alegación del P.N.P. va dirigida directamente a que la utilización por el partido de gobierno (P.P.D.) de fondos públicos para lo que alega es una campaña política-partidista, viola el es-quema democrático constitucional y estatutario que vive Puerto Rico y le infringe un daño irreparable al brindarle una ventaja económica indebida e ilegal al partido de go-bierno (P.P.D.) en las próximas elecciones generales. Con-siderado sólo este punto, tendríamos que concluir que el asunto ante nos no es académico.
No creemos que el curso que ha de seguir este Tribunal debía ser esperar a que recurra en el futuro este asunto para concluir que, como en el pasado, se dio una situación similar (el presente caso) que hizo difícil o evitó la revisión judicial del asunto por esta Curia, que ese caso (futuro) no es académico y que por ende debemos atenderlo para con-siderar la aplicación de la norma sentada en P.P.D. v. Gobernador I, supra. De la única forma que este asunto po-dría evadir la revisión judicial a esos efectos es que este Tribunal no lo atienda AHORA. Creo que el asunto ante nos presenta un “importantísimo problema de la colectivi-dad que amerita resolverse urgentemente”. Creo que este caso nos brinda la oportunidad de “fortalecer la democracia que vivimos”. Esta es “la oportunidad futura, de mayor se-renidad” esperada para determinar si es conveniente el proveer a la norma sentada en P.P.D. v. Gobernador I, supra, guías objetivas y adecuadas que el Gobierno central y los municipios puedan entender y aplicar en el futuro con el propósito de poder acatar y cumplir con ella. Este Tribunal CLAUDICA SU MINISTERIO. Al no pasar juicio sobre *270el presente “caso y controversia”, este Tribunal ha CON-CULCADO su función revisora en tan importantísimo asunto. Esta oportunidad nos permite AHORA “fortalecer aún más la democracia puertorriqueña”.
III

Igualdad electoral y económica de los partidos políticos en el periodo preelectoral

La Sec. 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico(21) dispone que las leyes garanti-zarán la expresión de la voluntad del pueblo mediante el sufragio universal igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerro-gativa electoral. Dicha disposición constitucional consagra el principio básico de que el poder político emana del con-sentimiento y de la voluntad popular para imponer al Go-bierno una responsabilidad dual: la de abstenerse de inter-ferir con el ejercicio del sufragio universal igual, directo y secreto, y la de proteger al ciudadano contra toda coacción en el ejercicio de tal prerrogativa electoral. El elector es acreedor a que su voto sea protegido por el Estado de dis-tintas formas y con distinto vigor en una multiplicidad de situaciones. (22)
En la medida que se subvencione una campaña político-partidista con fondos públicos, se le permite una ventaja al partido político de gobierno sobre los demás, lo cual atenta contra el axioma de igualdad electoral y socava los pilares del esquema electoral, que garantiza la igualdad econó-mica entre los partidos políticos sin limitarlo al período eleccionario. Esto afecta detriméntalmente el derecho de los electores a ejercer su voto libre de cualquier coacción, *271ya que éstos son componentes esenciales de los partidos políticos y, por ende, son colocados en la misma desventaja económica que su partido político frente al que subven-cionó parte de su campaña política en el período preelecto-ral con los fondos de todo el Pueblo, fondos que incluyen las aportaciones de esos electores pertenecientes a un partido político de oposición al gubernamental. (23)
Hemos reconocido que la expresión del Gobierno de na-turaleza educativa e informativa es indispensable para que el pueblo pueda juzgar su labor y exigir remedio a los agravios gubernamentales.(24) Nuestra jurisprudencia re-fleja la tendencia seguida a favor de la divulgación de in-formación pública, al punto de impartir una dimensión am-plia y robusta a la libertad de expresión consagrada en nuestra Carta de Derechos.(25)
Hemos expresado en forma reiterada que existe una es-trecha relación entre el derecho a la libre expresión y la libertad de información. No se puede juzgar sin conoci-miento de hechos. Tampoco se pueden exigir remedios a los agravios gubernamentales mediante los procedimientos ju-diciales o a través del proceso de las urnas cada cuatro años.(26) No obstante, los derechos contenidos en la Carta de Derechos(27) le asisten a los individuos frente al Estado. Esos derechos no pueden extenderse a las expresiones del Gobierno porque los derechos civiles y políticos están for-mulados en términos de lo que el Estado no puede hacer con relación a la expresión de los individuos, y no a la *272inversa. El Gobierno no tiene un derecho constitucional protegido a la libre expresión. (28)
El proceso decisional puertorriqueño responde en su realidad al postulado de igualdad inmerso en la Constitu-ción del Estado Libre Asociado de Puerto Rico, el cual per-sigue lograr una igualdad y paridad económica entre los partidos políticos para la divulgación de ideas y de mensa-jes en el país. De ello resulta que exista un amplio poder para la limitación de la propaganda gubernamental. (29)
El Art. 8.001 de la Ley Electoral de Puerto Rico, supra, prohíbe que, a partir del 1 de enero del cuarto año de un cuatrienio o cuando debe celebrarse una elección general y hasta el día siguiente a la fecha de su celebración, la Rama Ejecutiva y sus agencias, la Asamblea Legislativa y la Rama Judicial incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, rea-lizaciones, proyecciones o planes. En año electoral todo anuncio gubernamental, excepto los expresamente exclui-dos por ley, deben ser sometidos a la previa autorización de la Comisión Estatal de Elecciones.(30)
La See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, supra, prescribe sobre la disposi-ción de los fondos públicos por el Gobierno. Sólo pueden ser usados, por autoridad de ley, para un “fin público” y para el sostenimiento y funcionamiento de las instituciones del Estado. La formulación por la Rama Ejecutiva o la Legis-lativa sobre lo que es un “fin público” es revisable por la Rama Judicial. No obstante, a la luz del sistema de sepa-ración de poderes, los tribunales deben actuar con pruden-cia y deferencia a la voluntad legislativa, siempre que ella esté enmarcada dentro del esquema constitutional(31)
*273El concepto “fin público” no es estático, pero sí está li-gado al bienestar general que tiene que ceñirse a las cam-biantes condiciones sociales de una comunidad específica, a los problemas peculiares que éstas crean y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una sociedad compleja. Los objetivos que están contenidos en un “fin público” deben redundar en beneficio de la sa-lud, la seguridad, la moral y el bienestar general de la ciudadanía. Los criterios para determinar lo que es un “fin público” se reducen a que contemple un beneficio público o que estén destinados a una actividad de carácter público o semipúblico. Si la actividad que ha de ser costeada con fondos públicos promueve los intereses y objetivos de la entidad gubernamental, en consonancia con la política pú-blica establecida sobre el particular, es evidente el “fin pú-blico” y el carácter legítimo de dicha erogación. Una vez se determina que existe un “fin público” en relación con la erogación de fondos por una entidad gubernamental, el he-cho de que surja un beneficio incidental en favor de perso-nas particulares no desvirtúa el “fin público” a que va dirigida la actividad gubernamental. (32)
El Gobierno de turno no puede utilizar los fondos públi-cos para beneficio del partido político en el poder. En la medida en que los fondos públicos se utilicen para propaganda político-partidista para beneficio del partido político de gobierno, se está afectando detrimentalmente el dere-cho de los electores de los demás partidos políticos. No se permite el uso político-partidista de los fondos públicos. Tampoco es permitido al partido político de gobierno o can-didato a puesto electivo de esa colectividad a que obtenga una ventaja económica a expensas del erario. La verdadera esencia de un gobierno libre consiste en considerar los puestos públicos como un fideicomiso, encomendado para *274el bien del país y no para el beneficio de determinado par-tido político o grupo de individuos o electores.(33)
En P.P.D. v. Gobernador I, supra, págs. 690-704, expre-samos sobre este asunto lo siguiente:
Los criterios que se derivan de nuestra jurisprudencia para determinar si existe o no un fin público —cuando mediante una ley o una actuación gubernamental se realiza una eroga-ción de fondos públicos— son aplicables a la controversia que nos ocupa. Por un lado, cuando el Gobierno, en el ejercicio de su facultad o deber de informar a la ciudadanía, utiliza o in-corpora símbolos, emblemas, colores, fotografías o lemas de na-turaleza político-partidista, estamos impedidos constitucional-mente de reconocerle fin público alguno a dicha expresión gubernamental. Tampoco podemos reconocer validez constitu-cional a cualquier expresión gubernamental difundida me-diante el uso de fondos públicos cuando ésta claramente cons-tituye un subterfugio para conferir una ventaja a un candidato o a un partido político, o para adelantar sus interes político-partidistas. Cf. Marrero v. Mun. de Morovis, supra.

De otra parte, ausente en la expresión gubernamental cual-quier símbolo, emblema, color, fotografía, lema de naturaleza político-partidista, o el propósito de conferir una indebida ven-taja a un candidato o partido político, la determinación de si la utilización de fondos públicos responde a un fin público re-quiere determinar su propósito y evaluar su contenido para adjudicar si cumple con alguno de los criterios siguientes:

1. Redunda en beneficio de la salud, la seguridad, la moral y el bienestar general de todos los ciudadanos.
2. Está destinado a una actividad de carácter público o semipúblico.
3. Promueve los intereses y objetivos de la entidad guberna-mental, en consonancia con sus deberes y funciones o la polí-tica pública establecida.
4. Promueve programas, servicios, oportunidades y derechos, o adelanta causas sociales, cívicas, culturales, económicas o deportivas.
5. Promueve el establecimiento, modificación o cambio de una política gubernamental.

Reconocemos que la publicación de expresiones gubernamen-tal mediante el uso de fondos públicos para la consecución de cualquiera de los objetivos enunciados anteriormente, en algu-nas ocasiones, puede tener el efecto incidental de producir 
*275
cierto grado de ventaja al partido político en el poder o a un candidato de dicho partido. Pero cuando la evidencia demues-tra, por el contrario, que dicha expresión es utilizada como un vehículo para adelantar cualquier fin individual de dicho par-tido o candidato, anulando de tal forma la consecución de un objetivo legítimo, tal expresión no puede prevalecer por consti-tuir una ventaja económica a dicho partido o candidato por sobre los partidos políticos o candidatos de oposición.

Por el hecho de que la Legislatura no haya extendido expre-samente la prohibición contenida en el Art. 8.001, supra, a los años en que no se celebran elecciones generales, no podemos validar el uso de fondos públicos para anuncios político-partidistas durante tales años. La restricción a este tipo de actuación se encuentra en la See. 9 del Art. VI de nuestra Constitución, supra, la cual no requiere de una ley específica para su aplicación y en el axioma constitucional de igualdad electoral.
En este caso el P.P.D. impugnó una serie de anuncios publi-cados por algunas dependencias del Gobierno y corporaciones públicas, alegando que constituían una campaña concertada y desarrollada por el Gobierno en coordinación con el P.N.P. Me-diante estipulación de las partes, se presentaron en evidencia los anuncios impugnados, al igual que prueba pericial en las áreas de comunicaciones y publicidad.
En cumplimiento con nuestra Orden de 1ro de diciembre de 1995 el Tribunal de Primera Instancia nos remitió las deter-minaciones de hecho resultantes de la referida evidencia. Eva-luadas éstas, a la luz de toda la prueba obrante en autos, incluso la transcripción de los testimonios periciales, conclui-mos que tales determinaciones están plenamente sostenidas por la prueba, en vista de lo cual las adoptamos y concluimos lo siguiente:
1. Los anuncios de la Oficina de Gerencia y Presupuesto, del Departamento de Educación, del Departamento de Trans-portación y Obras Públicas, de la Autoridad de Carreteras y del Departamento de Corrección y Rehabilitación destacan la labor realizada por dichas dependencias gubernamentales e incluyen el lema “compromiso cumplido” o la frase “el Depar-tamento ha cumplido con el compromiso del Gobernador Pedro Rosselló”. De este modo se resaltan los supuestos logros de dichas dependencias públicas y utilizan el lema propagandístico del partido en el poder con el propósito de conferir una ventaja al candidato a la gobernación de dicho partido.
2. Los anuncios de la Administración de Seguros de Sa-lud, del Departamento de la Familia, del Departamento de[l] *276Trabajo y Recursos Humanos, y de la Administración de Com-pensaciones por Accidentes de Automóviles proveen informa-ción de alguna utilidad o beneficio a la comunidad, promo-viendo programas y servicios, pero los mismos incluyen el lema de “compromiso cumplido”, lo que demuestra el claro propósito de adelantar y promover los fines políticos del partido en el poder y de su candidato a la gobernación.
3. A pesar de que los anuncios del Departamento de Edu-cación incluyen información sobre los servicios ofrecidos por dicho departamento, incluyen, además un recuadro en el que se expresa que se ha cumplido con el compromiso del Dr. Pedro Rosselló, utilizando el lema propagandístico de dicho candi-dato y con el obvio propósito de conferir a éste una indebida ventaja sobre los candidatos opositores.
4. Los anuncios del Departamento de Hacienda informan cambios o reformas que afectan a la ciudadanía, pero incluyen la frase “compromiso cumplido”, en obvia referencia al candi-dato a la gobernación del partido en el poder y con iguales fines político-partidistas que los mencionados anteriormente.
5. Solamente cuatro (4) anuncios de los evaluados carecen de mensajes político-partidistas. Estos anuncios corresponden a las siguientes agencias: (a) Departamento de la Familia (en éste se promueven las oportunidades de empleo para ciudada-nos de cincuenta y cinco (55) años o más); (b) Departamento del Trabajo y Recursos Humanos (en este anuncio se pro-mueve el empleo de residentes en viviendas públicas); (c) De-partamento de Salud (promueve y provee información sobre la lactancia materna); (d) Departamento de Transportación y Obras Públicas (en este anuncio se avisa o alerta al público sobre un programa de mejoras a la transportación en el área metropolitana de San Juan).

Con excepción de los cuatro (4) anuncios antes indicados, la campaña publicitaria del Gobierno se caracteriza por el lema “compromiso cumplido”, acompañado de una marca de cotejo. A pesar de que resulta evidente que la utilización de este lema responde a fines político-partidistas, la prueba pericial despejó todo tipo de duda al demostrar fehacientemente que el lema en cuestión corresponde a la campaña que simultáneamente conduce el P.N.P. en consideración a las elecciones generales de 1996. Observamos, además, que mientras la campaña publici-taria del Gobierno se distingue por el lema “compromiso cum-plido”, en la campaña del P.N.P. se enfatiza las supuestas pro-mesas “sin cumplir” de Héctor Luis Acevedo, candidato a la gobernación por el P.P.D. A su vez, estos estribillos se comple-mentan con el lema “prometimos y cumplimos” que se destaca en el comité central de campaña del P.N.P.

*277Concluimos que en este caso nos encontramos ante una cam-paña publicitaria concertada, de manifiesto corte político-partidista, subvencionada con una gran cantidad de fondos públicos, so pretexto de cumplir con un fin público determinado. La utilización de símbolos o insignias de natura-leza político-partidista, tales como la palma y la estrella, cier-tamente identificables con el P.N.P., es contraria al fin público que exige nuestro ordenamiento constitucional en la adminis-tración del erario y al axioma de paridad económica entre las fuerzas electorales que le sirve de norte. Como acertadamente destaca el Prof. Steven Shiffrin, “permitirle al gobierno, ar-mado con el mayor tesoro de campaña —el erario público— intentar dominar un proceso electoral, atenta contra la integri-dad básica del proceso democrático”. (Traducción nuestra.) S. Shiffrin, Government Speech, 27 UCLA L. Rev. 565, 612 (1980). A fin de cuentas, “no es función del Gobierno, reelegirse a sí mismo”. (Traducción nuestra.) E. Ziegler, Government Speech and the Constituition: The Limits of Official Partisanship, 21 B.C. L. Rev. 578, 604 (1980), citando a T. Emerson, The System of Freedom of Expression 698-699 (Vintage Ed. 1971).
... De la evidencia que tuvo ante sí el Tribunal de Primera Instancia surge palpablemente el propósito de los demanda-dos de influenciar la opinión pública a favor del partido de gobierno y de su candidato a la gobernación, el actual incum-bente Dr. Pedro Rosselló González, mediante una masiva cam-paña de medios en forma coordinada entre las agencias y de-pendencias del Gobierno y el P.N.P. mediante el uso repetido de lemas y estribillos de campaña, logros y símbolos del partido en el poder, la fotografía del mencionado incumbente, colores que identifican a dicho partido y el empleo de técnicas visuales que no tienen otro propósito que el de obtener el favor de los votantes en la campaña electoral que se avecina. Todo ello al amparo de un supuesto —y muy lejano— propósito de infor-mar a la ciudadanía del fimcionamiento de su gobierno. Si algún objetivo público se logra en estos casos, éste palidece ante la deslumbrante campaña publicitaria que lleva a cabo el Gobierno con el fin obvio de realzar la imagen del P.N.P. y de su candidato a la gobernación en las próximas elecciones generales.
No nos corresponde pasar juicio sobre la sabiduría de los gastos incurridos en publicidad, siempre que éstos respondan a fines públicos. Sin embargo, es nuestra responsabilidad, como máximos interpretes de la Constitución, velar por que estos fondos respondan directamente a las necesidades de la *278ciudadanía y no a los fines de partido o candidato político alguno. Tomando conocimiento judicial de ello, nos preocupa la proliferación de varias publicaciones hechas y distribuidas en los últimos días, aparentemente con fondos públicos, por otras administraciones municipales y ramas de gobierno que adole-cen de los mismos defectos constitucionales que hoy señalamos.
Indiscutiblemente, el Gobierno se extralimitó en su facultad o deber de mantener al Pueblo informado, violando de esta forma la disposición constitucional que confina la utilización de fondos públicos a fines públicos y el axioma constitucional de igualdad económica de los partidos y candidatos a puestos electivos. Por tal motivo, procede que dictemos el “injunction” preliminar, solicitado en este caso, para prohibir a los funcio-narios demandados y al Estado Libre Asociado de Puerto Rico la publicación, costeada con fondos públicos, de anuncios de la naturaleza de los mencionados anteriormente, y para extender tal prohibición a sus agentes, funcionarios, mandatarios y em-pleados, ya sea que éstos actúen solos o de común acuerdo con otras personas. Se prohibirá, además, al Estado Libre Aso-ciado de Puerto Rico, a los demás demandados y a sus agentes, funcionarios, empleados y mandatarios, el desembolso de fon-dos públicos para el pago de las publicaciones hechas de tales anuncios o que, en lo sucesivo, se hagan en violación a la refe-rida orden de “injunction”, hasta tanto otra cosa se disponga finalmente en este caso.
Se ordenará, además, la devolución de este caso al Tribunal de Primera Instancia para la continuación de los procedimien-tos todavía pendientes en forma compatible con lo aquí resuelto. Reconocemos que el foro de instancia tiene facultad, a base de la evidencia que se le presente, para extender perma-nentemente el “injunction” preliminar que hemos dictado, in-cluso la facultad de prohibir permanentemente cualquier ac-tuación, conducta, campaña o actividad de parte de los demandados que haya sido llevada a cabo o se lleve en el fu-turo, en violación de las normas expuestas en esta opinión. Igualmente se reconoce la facultad de dicho tribunal para or-denar cualquier otro remedio que en derecho proceda, incluso la compensación de los daños sufridos por la parte deman-dante, todo ello después de dar oportunidad a la parte deman-dada de ser oída y presentar sus defensas. (Enfasis suplido y en el original, y escolios omitidos.)
*279El entonces Juez Asociado Señor Negrón García expresó sobre este asunto, en su opinión concurrente,(34) lo si-guiente:
“No es función del gobierno, por sí, lograr sn reelección.” (Traducción nuestra.)
Bajo el postulado multidimensional de igualdad inmerso en nuestra Constitución, en interacción con otros derechos funda-mentales, principalmente ante el Art. VI, Sec. 9 de la Consti-tución del Estado Libre Asociado, L.P.R.A., Tomo 1, no es vá-lido ni permisible el uso de fondos públicos para anuncios y campañas publicitarias propagandistas de carácter político-partidista, sea clara, indirecta, sutil, disimulada, sofisticada o esté entremezclada con actividades informativas legítimas.
“A fin de cuentas, se llaman ‘fondos públicos’ porque provie-nen de todos los contribuyentes del país y del más amplio spectrum político. NO SON PRIVATIVOS DE QUIENES POLÍTI-CAMENTE OSTENTAN LAS RIENDAS DEL PAIS DURANTE DETERMINADO CUATRIENIO.” Noriega v. Hernández Colón, 126 D.P.R. 42, 72 (1990), voto disidente. “Y tras el telón, los fondos públicos van a parar a las ‘agencias de publicidad [que] cuentan con expertos conocedores de la con-ducta humana. Ideas, imágenes, detalles visuales y gráficos aparentemente insignificantes pueden esconder solapadamente un mensaje político. Por lo tanto, no podemos abstraemos de los adelantos de la industria de las comunicaciones y del de-sarrollo de complejas técnicas para encubrir mensajes[.”]
Los funcionarios del gobierno central o municipal en el po-der no tienen derecho a usar el dinero público para su reelec-ción; en este sentido, el Estado y la administración de turno no son sinónimos. Este criterio y rigor jurídicos de juzgar no son nuevos. Desde el voto disidente en P.P.D. v. Junta Revisora Electoral, 109 D.P.R. 464, 465 (1980), consignamos “nuestro deber judicial [de] darle virtualidad y convertir en realidad el ideal legislativo de igualdad en el debate político”. (Énfasis en el original.) Hace mucho tiempo descubrimos que “|l]a igual-dad es ingrediente medular del ideal de justicia que constan-temente late en la Constitución. Por su naturaleza dinámica es susceptible de manifestarse en diversas dimensiones”. ... Allí declaramos que el “principio de igualdad electoral es con-tinuo ... [e] intenta disuadir que en determinada época un *280partido, que controla mayoritariamente los poderes ejecutivo o legislativo, o lo comparta con otro —mediante anuencia o con-senso— ... agrave la situación de los partidos de oposición existentes, o introduzca cambios de cual[quier] forma en las leyes y reglas que rigen la contienda electoral en beneficio y ventaja
Irónicamente, el monopolio que tiene el Gobierno sobre el uso de la fuerza como factor coercitivo, junto a sus inmensos recursos económicos, lo hacen propenso a la arbitrariedad y lo dotan de unos poderes de persuasión y coacción que podrían convertirle en la peor amenaza a la legitimidad de nuestra democracia. Para que funcione la democracia no es suficiente limitar el control que puedan tener los intereses económicos sobre las elecciones. Es imperativo impedir que un grupo de ciudadanos utilice los recursos del Estado para propaganda, máxime cuando son los mismos incumbentes que mediante ese abuso intentan permanecer en el poder. “Lo contrario atenta-ría contra el principio supremo que insufla vida a la misma Constitución, esto es, recoger la voluntad del Soberano, que no es otro que el Pueblo.” ...
Las comunicaciones y propaganda gubernamental, especial-mente aquellas que gozan de un carácter fundamentalmente político-partidista, adolecen de varios defectos constitucionales. Primero, al publicar anuncios partidistas, el Gobierno viola la jerarquía de poder político establecido en nuestra Constitución. Preámbulo, supra; Art. I, Sec. 2 y Art. II, Sec. 2, Const. E.L.A., supra. Nos encontramos ante un in-tento gubernamental de subvertir esta jerarquía, esto es, to-marla al revés; el pueblo, aunque soberano, tiene ante sí al Gobierno tratando de controlar y manipularlo. Segundo, se apunta el efecto nocivo que puede tener la propaganda del Gobierno sobre la libertad de expresión de los ciudadanos; el “libre mercado de ideas”, y la libertad de asociación.
Advertimos, pues, que mediante el uso de propaganda, el Gobierno puede manipular sutilmente la opinión pública “para prescribir lo que será ortodoxo”; quizás más efectiva-mente que la censura directa. Este peligro alcanza su mayor magnitud cuando los funcionarios gubernamentales utilizan los poderes de comunicación y fondos del Gobierno para ade-lantar una agenda político-partidista. En campañas publicita-rias masivas, como la de estos casos, estamos ante una burda distorsión de lo que se supone sea la comunicación Gobierno-*281ciudadano. La información gubernamental acapara y satura el mercado de ideas; es decir, los anuncios y comunicaciones gu-bernamentales son tan extensos e intensos que tienden a aho-gar las expresiones de otros partidos políticos, entidades ciu-dadanas e individuos.

La participación del Gobierno y sus funcionarios incumben-tes en el debate político, en cuanto persiguen mantenerse y crear una nueva “opinión pública”, ataca directamente aquella autonomía de conciencia y pensamiento de los ciudadanos en la cual descansa la justificación de los derechos de libertad de expresión y de sufragio. ¿Qué otro objetivo tiene la propaganda sino la manipulación de la opinión? El extender al pueblo las-consignas y los lemas partidistas del gobernante de turno en la propaganda gubernamental, ¿no es un instrumento para mol-dear, formar, canalizar y dirigir la opinión ciudadana hacia un eventual triunfo electoral?

Esta distinción fundamental nos lleva al tercer defecto cons-titucional del desembolso de fondos públicos para la publica-ción de anuncios político-partidistas: una lesión al postulado de igualdad económica entre los partidos políticos. ...
... estos casos versan sobre un gasto ilícito del tesoro público para mejorar la imagen de los incumbentes del partido de tumo (central y municipal). Además de reflejar una mala ad-ministración de esos dineros, per se constituye una práctica ilegal e inconstitucional, que independientemente pueda gene-rar unos resultados electorales negativos, es justiciable y puede remediarse judicialmente.
El argumento, sin embargo, nos permite adentrarnos en el cuarto y principal defecto constitucional: los anuncios parti-distas violan la prohibición de usar fondos públicos para fines no públicos. El efecto claro de estas infracciones es el derroche del tesoro público, en detrimento de los partidos de oposición y todo ciudadano; y de que se beneficie políticamente al partido que gobierna, los funcionarios incumbentes y, por añadidura, el lucro de las agencias de publicidad y demás medios de difusión.
La interrogante principal consiste en determinar cuales fines son públicos y legítimos. El concepto “fin público se define mediante referencia a otras disposiciones que a continuación veremos en la misma Constitución. En particular, cuando un desembolso gubernamental lesiona los valores encarnados en la libertad de expresión y en el derecho al voto, el desembolso no responde a un fin público y, por ende, es ilegal. (Enfasis en el original suprimido, énfasis suplido y escolios omitidos.)
*282El Juez Asociado Señor Hernández Denton expresó, en su opinión de conformidad,(35) sobre este asunto, lo si-guiente:

Resulta claro que la protección constitucional no se limita a la veda de la Ley Electoral de Puerto Rico. La veda dispuesta en el Art. 8.001, supra, es una medida, entre otras posibles, para garantizar la paridad. La medida legislativa no deter-mina, por sí sola, el alcance del axioma de la igualdad y pari-dad económica.

Debe recalcarse que el propio legislador ha reconocido im-plícitamente que el principio de la igualdad y paridad económica [s] entre los partidos no se limita al año electoral ni a fechas cercanas a eventos electorales. A esos efectos, la Ley Electoral de Puerto Rico provee para la subvención equitativa de fondos públicos para los partidos políticos, tanto en años electorales como en los años no electorales del resto del cuatrienio. Art. 3.023 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendado, 16 L.P.R.A. sec. 3116. Como resultado de la Ley Electoral de Puerto Rico, los partidos tienen un derecho a recibir esa sub-vención, si cumplen con los requisitos dispuestos en el esta-tuto, y una expectativa legítima de que el Estado tomará las medidas correspondientes para asegurar que se distribuirán en partes iguales.

En síntesis, nuestro orden constitucional y la Ley Electoral de Puerto Rico les reconocen a los partidos políticos un interés legal de paridad económica frente a los demás partidos que compiten en la contienda electoral. Por lo tanto, éstos tienen un interés legítimo en asegurar ese trato igual en la subvención directa o indirecta de fondos, tanto en años electorales, como en el resto del cuatrienio. Bajo el palio de este ordenamiento, el uso de fondos públicos para fines político-partidistas en cual-quier período del cuatrienio por parte del partido gobernante resulta en un claro menoscabo del derecho a la paridad de los partidos opositores y del interés legal protegido por el axioma de igualdad inmerso en nuestra Constitución.

En el caso particular de las campañas publicitarias del Go-bierno, su validez depende de que cumplan con los parámetros constitucionales de la Sec. 9 del Art. VI, Const. E.L.A., supra. Como correctamente concluye la opinión del Tribunal, esta de-*283cisión requiere “determinar su propósito y evaluar su conteni-do” para adjudicar si cumple con los preceptos constitu-cionales. La determinación del propósito de las campañas es decisiva, dado que la prohibición constitucional del Art. VI, Sec. 9, supra, está concebida a base de fines o propósitos: “Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamientos de las ins-tituciones del Estado ....’’Art. VI, Sec. 9, Const. E.L.A., supra, pág. 369.
Cuando en los anuncios gubernamentales prevalece un pro-pósito partidista, se lesiona el principio de igualdad electoral, lo cual constituye una violación del imperativo constitucional de la See. 9 del Art. VI de nuestra Constitución, supra. P.P.D. v. Gobernador II, supra. Conscientes de este principio rector en nuestro ordenamiento, coincidimos con la opinión mayoritaria en que el axioma constitucional de igualdad no tolera una campaña de anuncio es que, vistos en su totalidad, muestren un propósito manifiesto o subyacente de naturaleza político-partidista.
Para poder determinar su propósito es indispensable exami-nar el contenido de la campaña y evaluar si ésta tiene un propósito político partidista. A tales efectos, debemos exami-nar, entre otros, los criterios siguientes:
1. Si la expresión contiene ataques directos a los partidos o candidatos de oposición.
2. Si vista la campaña en su totalidad, el valor informa-tivo y el beneficio para el ciudadano es mínimo y está subordi-nado a la exaltación de la figura u obra del incumbente.
3. Si la expresión contiene mensajes, frases, insignias, logos, colores o figuras identificadas con el partido político en el poder.
4. Si existe un vínculo entre el plan, diseño y desarrollo de una campaña gubernamental con la campaña del partido po-lítico en el poder. Cualquier designio o plan común entre las campañas del Gobierno y las de cualquier partido resulta in-admisible en nuestro orden constitucional.
Aunque la cantidad de fondos utilizados en la campaña del Gobierno no es un elemento decisivo, sin duda es un factor a considerarse en la determinación de fin público. Dicho gasto debe ser visto en el contexto de un país como el nuestro, con fondos limitados y con muchas necesidades primordiales ca-rentes de ayuda gubernamental.
A la luz de estos criterios, sin pretender ser exhaustivos, estimamos permisibles los anuncios informativos con avisos y notificaciones relacionados a actividades gubernamentales. En muchos de esos casos se trata de una publicación o difusión exigida por el propio ordenamiento legal. *284... nuestros pronunciamientos no impiden que los funciona-rios electos celebren conferencias de prensa, pronuncien discur-sos o mensajes al país, escriban columnas o artículos, o conce-dan entrevistas a los medios de comunicación para exponer sus posiciones particulares sobre asuntos de interés público.

Lo que sí significa es que si estos funcionarios quieren lle-var a cabo campañas publicitarias para enaltecer su imagen o atacar a sus oponentes, deben sufragarlas de su propio peculio o con fondos de sus respectivos partidos políticos.


No se trata de que un anuncio en particular no pueda mostrar una palma o que de ahora en adelante no se pueda utilizar el color azul en anuncios gubernamentales. Lo que sí repudiamos es el despliegue repetido y continuo de dichos sím-bolos en una campaña dirigida a resaltar la imagen del in-cumbente y del partido que representa.


De los datos ofrecidos por Publish Records Service se des-prende que en esta campaña se gastaron millones de dólares en pocos meses. De esta manera se compró suficiente espacio en los medios pagados para saturar todo el mercado desde la radio y televisión hasta los comerciales en los cines. Esta inten-sidad en la difusión de los anuncios, de ordinario, rebasa los límites de una campaña informativa.


La prueba también reveló que la campaña se originó en La Fortaleza y que tenía unos elementos unitarios que indicaban que había una dirección central.


Este no es el tipo de campaña publicitaria que se despliega en función de la legítima facultad gubernamental de informar a la ciudadanía. Todo lo contrario. Esta es una campaña co-herente y unificada que consiste de diferentes anuncios que destacan que el doctor Rosselló González ha cumplido con las promesas políticas. Vista en su totalidad, en la campaña pre-domina un propósito político-partidista que choca abierta-mente con nuestro orden constitucional. Los fondos públicos no pueden ser utilizados para sufragar una campaña concertada y diseñada para adelantar la causa electoral de partido polí-tico alguno.


Por tales razones, el criterio de la mayoría es acertado al reconocer la legitimación activa del P.P.D., endosar las conclu-siones del ilustrado Tribunal de Primera Instancia, dictar el “injunction” preliminar y devolver el caso al foro de instancia para la continuación de los procedimientos.

Por todo lo anterior, estamos conformes con la opinión emi-tida por este Tribunal. (Enfasis suplido y en el original.)
*285El Juez Asociado Señor Fuster Berlingeri expresó sobre este asunto, en su opinión de conformidad,(36) lo siguiente:

El principio de igualdad política

Existen otras normas constitucionales que también inciden sobre el asunto de los desembolsos públicos. Se trata de nor-mas especiales, relativas a fundamentales valores constitucio-nales, que acarrean severas limitaciones en cuanto a determi-nados usos del dinero del pueblo. ...

Una de estas normas, de singular pertinencia al asunto que nos concierne en los casos de autos, es la que consagra la esen-cial igualdad económica de los partidos políticos en cuanto a la divulgación de sus ideas y posturas en el país se refiere. ...


El referido principio de igualdad política constituye una fuente de derecho más accesible y más precisa, respecto del asunto que nos concierne aquí, que la del mandato que re-quiere que los fondos públicos se destinen sólo a fines públicos. Conforme dicho principio, el partido que ostenta el poder de gobernar al pueblo en un momento dado no puede utilizar fon-dos públicos para promover sus posturas políticas. El Estado y sus instrumentalidades están competidos a mantenerse neu-trales en el debate público político-partidista, por lo que no es permisible la ventaja indebida, que supondría para el partido que está en el Gobierno usar fondos públicos para divulgar sus ideas y mensajes. No puede haber, en una palabra, propaganda política gubernamental.


Por la naturaleza misma del principio constitucional en cuestión, están vedados todos los dispendios públicos que tien-dan o estén destinados a mantener al partido de gobierno os-tentando el poder o a ayudarlo a prevalecer en el debate público. Cualquier ventaja que tenga el partido de gobierno, mediante la utilización de los fondos de la colectividad, cons-tituye una desigualdad, por lo que está proscrita. No hay espa-cio aquí para distinciones de grado. Si el desembolso de fondos que pertenecen a todo el pueblo adelanta, de cualquier manera, los intereses del sector político en el poder, ello constituye una ventaja sobre los otros sectores políticos, sea ésta grande o pequeña. Lo ilícito de tal ventaja no depende de su dimensión, sino de su ínsita inequidad. Todas están prohibidas, porque todas, inherentemente, aparejan la desigualdad.


Tampoco importa la época en que ocurre la ventaja. Es de conocimiento general que la contienda política acontece ince-
*286
santemente en Puerto Rico. No existe partido alguno en el país que limite su proselitismo sólo al año de elecciones; ni aspi-rante o incumbente que no aproveche cualquier ocasión para promover su eventual candidatura. Como en nuestra realidad, la campaña eleccionaria se desarrolla todo el tiempo; el prin-cipio de igualdad económica aplica también en todo momento.


Por razón de lo anterior, pues, cualquier desembolso de fon-dos públicos que tienda a aventajar al partido en el poder, debe considerarse constitucionalmente sospechoso y sujeto al más estricto escrutinio judicial. Deben aplicarse aquí las normas relativas a acciones gubernamentales que, por trato desigual, menoscaban algún derecho fundamental.

IV

Límites a los anuncios gubernamentales

Para darle plena vigencia al principio constitucional de igualdad política, reseñado antes, es necesario restringir rigu-rosamente los anuncios gubernamentales. No basta con prohi-bir sólo los que son de corte patentemente político. Es necesario formular criterios más asépticos. Ello no sólo porque cualquier anuncio gubernamental que represente alguna ventaja política para el partido en el poder socava el principio de igualdad inmerso en nuestra Constitución, sino porque, además para promover la requerida neutralidad gubernamental en el pro-ceso decisional puertorriqueño, es menester evitar la seductora tentación que tienen los gobernantes de turno, ordinariamente, de manipular anuncios legítimos para obtener una ventaja política. El problema que se plantea en los casos de autos es precisamente el de anuncios políticos que se disfrazan como auténtica comunicación gubernamental. Se trata de un pro-blema que no se puede resolver adecuadamente si no se extirpa de raíz la posibilidad misma de aprovechar políticamente el anuncio oficial. A ningún funcionario público más o menos avezado se le ocurriría usar los fondos gubernamentales para pagar anuncios crudamente políticos. Ello sería evidentemente ilegal e incluso delictivo. Lo que se hace, más bien, es aprove-char la zona gris de los anuncios de cariz gubernamental para insertar solapados contenidos políticos. Para conjurar esa tai-mada práctica —ante nos ahora— cuyo uso se ha acrecentado en los últimos años, es menester reducir tajantemente el espa-cio que da margen a la manipulación en los anuncios gubernamentales. Es menester limitar la facultad del Gobierno de comprar anuncios sólo a un reducido número de instancias.
A tales fines, sólo deben permitirse los anuncios guberna-mentales cuyos contenidos y diseño estén estrictamente limi-tados a dar información, del tipo que las personas de la comu-*287nidad necesitan para atender concretamente los asuntos públicos. Los permisibles serían anuncios tales como lo que:
(1) proveen información sobre deberes particulares que tienen los miembros de la comunidad y el modo de cumplirlos;
(2) proveen información sobre derechos y opciones especí-ficos que tienen los miembros de la comunidad y los medios para ejercerlos;
(3) proveen información sobre oportunidades y progra-mas de servicios gubernamentales que pueden beneficiar a las personas de la comunidad y las maneras de aprovecharse de éstos, y/o
(4) proveen información sobre actividades públicas que las personas de la comunidad pueden disfrutar y los datos sobre dónde y cuándo se celebran.
Los anuncios en cuestión deben ser de naturaleza impersonal y no pueden tener contenidos o diseños que no sean los estrictamente necesarios para divulgar la información con-creta y específica que va a comunicarse. Quedarían excluidos, por ejemplo, los retratos de los jefes de las agencias o instru-mentálidades que publican el anuncio. Quedarían excluidos, claro está, anuncios como los que están en cuestión en todos los casos de autos.
En particular, quedarían excluidos también los anuncios so-bre los logros y las promesas electorales cumplidas. Tales anuncios “oficiales” son insidiosamente políticos y, además, son realmente innecesarios. Nadie puede decir cándidamente que en Puerto Rico los incumbentes en cargos gubernamenta-les no tienen amplios y numerosos medios y ocasiones para divulgar sus logros si no es mediante el uso de anuncios oficiales. Los incumbentes tienen incontables oportunidades para dar a conocer sus logros particulares. Lo hacen en actos oficiales; lo hacen en las innumerables actividades sociales, cívicas y profesionales a que se les invita; lo hacen rutinaria-mente a través de comunicados de prensa y en entrevistas radiales y de televisión. Los incumbentes, precisamente por-que lo son, tienen ventajas naturales en la comunicación social masiva y gratuita, que sus adversarios y contrincantes no tienen. Incluso, tienen ventajas a la hora de levantar fondos para sus campañas políticas, las cuales pueden desarrollar, efectivamente, para comunicar sus logros mediante anuncios políticos pagados. En la vida pública puertorriqueña no existe problema alguno de limitaciones a los incumbentes en la divulgación de sus logros. Por el contrario, el problema es más bien la saturación y el continuo bombardeo que experimenta la comunidad de propaganda sobre los incumbentes. A esos *288excesos, tolerables en una democracia, no se necesario añadir los abusos de la propaganda oficial que la desmerecen. (Énfa-sis suplido y en el original.)
El Juez Asociado Señor Rebollo López expresó sobre este asunto, en su opinión concurrente y disidente,(37) lo siguiente:
Dados los hechos, particulares y específicos, de los casos ante nuestra consideración —y salvada, a nuestro juicio, la cuestión de la “legitimación activa” (standing) de los deman-dantes para radicar los distintos pleitos— estamos contestes en que las campañas publicitarias impugnadas por los distin-tos demandantes resultan violatorias de las disposiciones de la See. 9 del Art. VI de la Constitución del Estado Libre Aso-ciado, L.P.R.A., Tomo 1, por lo que procede la expedición de un injunction prelimiar prohibiendo las referidas campañas publicitarias.
Dicha determinación, realmente, no debería de sorprender a persona alguna. En primer lugar, la controversia planteada en los casos —no obstante el “cacareo” de las partes— es una sencilla y específica, a saber: si las campañas publicitarias de parte del gobierno central y de un municipio de nuestro País, impugnadas por los distintos demandantes en los diferentes pleitos, contienen o no propaganda de carácter político-partidista. En segundo lugar, y dado el mensaje, o propaganda, de tipo político-partidista obviamente inmerso en los anuncios impugnados en los tres (3) casos, la conclusión no puede ser otra en vista de las disposiciones de la Sec. 9 del Art. VI de la Constitución del Estado Libre Asociado, ante. Ello, como veremos más adelante, independientemente del deber que tiene el Gobierno de informar a la ciudadanía en cumpli-miento del derecho de ésta a estar bien informada, e indepen-dientemente de que dichos anuncios hayan sido publicados en un año no eleccionario.
La mayoría de los integrantes del Tribunal —erróneamente, a nuestro juicio— ha querido ir, y ha ido, mucho más lejos. Esto es, no se ha conformado con limitarse a resolver la “cues-tión específica” planteada en los casos. Haciendo uso del “mo-llero judicial” que recientemente ha descubierto que posee, y al que ya nos tiene acostumbrado, la Mayoría extiende —por fíat judicial— la “veda” contenida en el Art. 8.001 de la Ley Elec*289toral de Puerto Rico, 16 L.P.R.A. sec. 3351, a años no eleccio-narios; estableciendo una norma que constituye una innecesa-ria e impermisible censura o mordaza que limita o afecta seriamente el deber del Gobierno de mantener informada a la ciudadanía en cumplimiento del derecho de ésta a estar bien informada, expidiendo el Tribunal un “injunction” que pro-híbe, prácticamente, toda campaña publicitaria de parte del Gobierno y los municipios.
Por otro lado, la errónea norma hoy implantada por la Ma-yoría carece totalmente de guías objetivas adecuadas que el gobierno central y los municipios, puedan entender y aplicar en el futuro con el propósito de poder acatar y cumplir con ella. Esta situación desembocará, en los años venideros, en la radi-cación de múltiples pleitos, por los partidos de oposición, contra el partido político de turno —cualesquiera que éstos sean— en donde los primeros, posiblemente, impugnarán todos y cada uno de los anuncios que las agencias gubernamentales y los municipios publiquen, inundándose así al foro judicial, único posible árbitro en esta controversia, con pleitos tanto merito-rios como frívolos. Ello, desafortunadamente, causará un caos político y judicial en nuestro País.
Ahí las razones, en síntesis, por las cuales nos vemos impe-didos de poder endosar la Opinión mayoritaria. Esta situación, por otro lado, nos obliga a expresarnos por separado.
Los casos de epígrafe presentan una problemática en co-mún, cual es, la alegación de las distintas partes demandantes de que, tanto el Estado como el Municipio de Carolina, han utilizado fondos públicos en violación de las disposiciones de la antes transcrita Sec. 9 del Art. VI de la Constitución del E.L.A., ante, mediante la publicación de anuncios que consti-tuyen clara propaganda político-partidista.
La mayoría de los integrantes del Tribunal —en una forma y manera posiblemente nunca antes vista— concluyen que todos los anuncios impugnados adolecen del mismo defecto; esto es, contienen propaganda política, consistente la misma en logos, insignias, colores, frases o ataques a contrincantes políticos, lo cuál hace ilegal dichos anuncios. No tenemos problema alguno con esa determinación. Es por ello que concurrimos con el re-sultado; esto es, con la expedición del “injunction” preliminar.
Nuestra vehemente objeción va dirigida, o se refiere, a otro aspecto de la opinión mayoritaria. Somos del criterio que una lectura, juiciosa, objetiva y desapasionada de la misma —y, en específico, de algunos de los “votos de conformidad” y concu-rrencia— demuestra que una mayoría de los integrantes del *290Tribunal entiende y sostiene que, aun en años no eleccionarios y aun cuando los anuncios publicados por el Gobierno o los municipios no contengan “slogans” símbolos, emblemas, etc., de índole político-partidista, el anuncio no puede ser publicado y lo no resulta procedente el mismo a menos que éste cumpla con unos criterios que la Mayoría “se ha sacado de la manga”y los cuales son claramente subjetivos; razón por la cual resul-tará sumamente difícil, por no decir imposible, que el gobierno central y los municipios puedan saber, de antemano, si sus anuncios cumplen, o no, con los referidos criterios. Ello tendrá la consecuencia, como expresáramos al principio de la ponen-cia, de inundar al foro judicial —único posible árbitro de esta controversia— con pleitos en los cuales se cuestionará la pro-cedencia, o no, de cada uno de dichos anuncios.
Estamos conformes, repetimos, con que, durante año de elec-ciones y por disposición expresa de la Ley Electoral de Puerto Rico, el Gobierno o los municipios no pueden publicar anun-cios “con el propósito de exponer sus programas, proyectos, lo-gros, realizaciones, proyecciones o planes”. En adición, endosa-mos totalmente la posición de que la Constitución expresamente prohíbe —mediante las disposiciones de la ci-tada Sec. 9 del Art. VI— que el Gobierno o los municipios, durante cualquier año, publiquen anuncios que contengan logos, emblemas, insignias, frases, etc., de corte político-parti-dista, utilizando para ello fondos públicos.

Con lo que no podemos estar de acuerdo, nunca, es con la posición de que el Gobierno o los municipios están impedidos de publicar anuncios, en años no eleccionarios, con el propósito de informar a la ciudadanía sobre sus planes, proyecciones o logros aun cuando los mismos carezcan totalmente de la propaganda político-partidista antes mencionada.


...no alcanzamos a comprender cómo alguien, “con cara se-ria”, puede sostener que la presente administración de gobierno no tiene el deber de informarle a la ciudadanía sobre la im-plantación de un sistema de salud, mediante el uso de una tarjeta, a la cual, inclusive, el ciudadano tiene que solicitar y suscribirse. En relación con esta situación en particular, somos del criterio que los anuncios pueden ser publicados, inclusive, en el año de veda electoral. Tampoco podemos entender cómo se puede argumentar que la presente administración de gobierno no puede informarle a la ciudadanía de la implantación del plan de “escuelas de la comunidad”, el cual representa un cam-bio sustancial en el sistema de instrucción pública del País.


Decimos, con tristeza, lo anterior por cuanto resulta innega-ble e indiscutible que ambos programas constituyen clara-
*291
mente política pública de la actual administración de gobierno. ¿ Cómo es posible, entonces, que este Tribunal pueda resolver que la actual administración no puede hacer promo-ción respecto a la implantación de los programas referentes al concepto de la “escuela de la comunidad” y al de la “tarjeta de salud”? Esto es, ¿acaso no tiene el pueblo el derecho a saber qué está haciendo el Gobierno y hacia dónde éste pretende llevarlo en el futuro? Prohibirlo resulta un absurdo jurídico y un claro e impermisible acto de cesura o mordaza judicial a la Rama Ejecutiva de nuestro Gobierno.

Ahora bien, y no obstante lo antes expresado, a lo que no tiene derecho la actual administración de gobierno ni el Muni-cipio de Carolina —como tampoco ninguna otra administra-ción ni ningún otro municipio— es a hacer propaganda políti-co-partidista, a través de dichos anuncios y con fondos públicos, mediante el uso de frases, “slogans”, símbolos, emble-mas, etc., de corte político-partidista.
En los casos hoy ante nuestra consideración, tanto el go-bierno central como el Municipio de Carolina efectivamente incurrieron, a través de los anuncios publicados, en actos de propaganda de índole político-partidista al utilizar insignias, frases, etc., lo cual resulta ilegal a la luz de las disposiciones de la antes citada See. 9 del Art. VI de la Constitución del Estado Libre Asociado. Entendemos procedente, en consecuen-cia, la expedición a esos efectos de un injunction preliminar tanto contra el Estado como contra el Municipio de Carolina.
Es por ello, y únicamente por ello, que coincidimos con la determinación de la Mayoría de que procede decretar la para-lización —a nuestro juicio, de manera preliminar y, exclusiva-mente, por razón de contener las mismas logos, insignias, fra-ses, etc., de corte político-partidista— de las campañas publicitarias impugnadas en los tres casos ante nuestra con-sideración; disentimos de todo lo demás. (Énfasis suplido, en el original y escolios omitidos.)
En P.P.D. v. Gobernador II, supra, págs. 990-992, el Juez Asociado Señor Rebollo López añadió en su voto particular, sobre este asunto, lo siguiente:
La resolución que hoy emite la mayoría del Tribunal, así como los distintos votos, concurrentes y de conformidad, que suscriben varios de los integrantes de esa mayoría, son más que suficientes para poder uno percatarse del hecho de que efectivamente nos asistía la razón al disentir “de todo lo demás”.
La mayoría, en el día de hoy, dice que no dijo lo que entonces *292dijo; que, por favor, no entendamos lo que todos entendimos que dijeron; y esto, a su vez, para que el foro de instancia pro-ceda a hacer lo que supuestamente la Mayoría dice hoy que entonces no dijeron ni ordenaron. Veamos.

Una lectura de la Opinión que el Tribunal emitió el pasado 22 de diciembre de 1995 (P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995)) es todo lo que se necesita para uno darse cuenta de que en dicha ponencia la mayoría determinó, de manera pre-matura y errónea, que el demandante Partido Popular Demo-crático había sufrido un “daño especial”, recobrarle en forma monetaria, en relación con el cuál no sólo dicha parte deman-dante no presentó prueba alguna, sino que ni tan siquiera lo alegó ni reclamó en la demanda que dicha parte radicara en el Caso Núm. CT-95-10.


Esta acción del Tribunal, naturalmente, contraviene el prin-cipio rector en nuestro ordenamiento jurídico a los efectos de que nuestro sistema de derecho es uno “rogado”, donde aquel que reclama un daño debe alegarlo y probarlo. Véanse: Regla 10(B) de Evidencia, 32 L.P.R.A. Ap. IV; Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981). Ello, con más razón, en el presente caso donde el “daño” reconocido por la mayoría es uno “especial”. A esos efectos, la Regla 7.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece que cuando se reclaman “daños especiales”, se tendrá que detallar el con-cepto de las distintas partidas. Véase, en adición, Díaz v. Marshak Auto Dist., Inc., 95 D.P.R. 690 (1968).

La mayoría, con el aparente propósito de asegurarse de que el foro de instancia “entendiera” bien este asunto de la conce-sión de los daños especiales al demandante Partido Popular Democrático —daños que, repetimos, no fueron reclamados por dicha parte— fue aun más lejos el pasado 22 de diciembre de 1995. En la parte dispositiva de la opinión que entonces emi-tiera expresó, en lo pertinente, que le reconocía, además, al foro de instancia la facultad
"... para ordenar cualquier otro remedio que en derecho proceda, incluso la compensación de los daños sufridos por la parte demandante, todo ello después de dar oportunidad a la parte demandada de ser oída y presentar sus defensas.” ... P.P.D. v. Gobernador I, ante, pág. 704.

Hoy, aparentemente conscientes del grave error cometido, ex-presa dicha mayoría que:


“Este Tribunal no ha expresado juicio definitivo alguno respecto a la procedencia de una compensación por daños a la parte demandada ni a los posibles remedios que, en su día, el Tribunal de Primera Instancia pueda ordenar, luego de que las 
*293
partes hayan cumplido con todos los trámites dispuestos por nuestro ordenamiento procesal vigente.” Resolución, pág. 985.

¿En que quedamos? ¿Qué propósito tuvieron las expresiones que a esos efectos se hicieron el 22 de diciembre de 1995? La historia nos lo dirá. (Enfasis suplido y en el original.)
Durante la celebración del juicio ante el Tribunal de Pri-mera Instancia fue presentada abundante prueba docu-mental, por estipulación de las partes, que sostenía la ile-galidad de la campaña gubernamental impugnada. El folleto titulado Informe al Pueblo de Puerto Rico a Dos Años de Administración 2001-2002, Sila M. Calderón, Go-bernadora del Estado Libre Asociado, fue insertado en la publicación del diario de circulación general El Nuevo Día, al cumplirse dos años de la administración de la Gobernadora, Hon. Sila M. Calderón, en enero de 2003. El Tribunal de Primera Instancia concluyó que tal folleto claramente constituía un subterfugio para conferir una ventaja a la Gobernadora con el uso de fondos públicos. Cada uno de los encasillados que reflejan las acciones del Gobierno está precedido de un pequeño cuadrado con una marca de cotejo ([7|) que refleja su cumplimiento con su compromiso con el pueblo, en esa área, tema o materia. Es una manera no muy sutil y sí clara y directa de comunicarle al pueblo que cumplió en forma específica con sus promesas de campaña sobre los temas generales de gobierno limpio, desarrollo económico y creación de empleos, y el ofrecimiento a la fa-milia puertorriqueña de programas y proyectos que contri-buyan a mejorar su bienestar y calidad de vida. (38)
Al final de la última página de ese folleto se intercaló en letras grandes la frase Puerto Rico Hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora Estado Libre Asociado. No obstante, el Tribunal de Primera Instan-cia concluyó que el lema “Puerto Rico hacia el Futuro” no era político-partidista y que su utilización en los demás *294anuncios del Gobierno que comenzaron inmediatamente después de la publicación del folleto no era ilegal. Deter-minó, además, que el uso de los colores rojo y amarillo no fueron utilizados predominantemente por el Gobierno en sus anuncios y que no fueron utilizados por el P.P.D. en forma generalizada en la campaña del 2000. Concluyó que fueron utilizados predominantemente en esa campaña por el P.P.D. en sus anuncios los colores rojo y blanco, aunque reconoce que en éstos se pueden observar personas en ac-tividades político-partidistas con el símbolo del P.P.D. sobre un fondo amarillo y jóvenes con camisas rojas y amarillas. Podemos tomar conocimiento judicial que la Hon. Sila M. Calderón Serra, cuando aspiró a la Alcaldía del Municipio de San Juan en el 1996 y a la Gobernación en el 2000 utilizó los colores rojo y amarillo como distintivos de su campaña política, además del rojo y blanco, colores tradi-cionales de su partido político. El Tribunal de Primera Ins-tancia concluyó que por el lema “Puerto Rico hacia el Fu-turo por Buen Caminó” no ser político-partidista per se, la parte demandante de autos no satisfizo el peso de la prueba para demostrar que la expresión gubernamental como un TODO claramente constituyó un subterfugio para conferir una ventaja al P.P.D. o para adelantar sus intere-ses político-partidistas. Sostuvo que tal frase contenida en los anuncios del Gobierno constituyó un beneficio incidental a favor de la Gobernadora y de su administración por no desvirtuar el “fin público” de éstos. En cuanto al men-saje televisivo, concluyó que tuvo un “fin público”, pues constituyó una actuación de la Gobernadora en con son an - cia con sus deberes y funciones de procurar el cumpli-miento de las leyes.
En P.P.D. v. Gobernador I, supra, prohibimos y declara-mos como ilegal la realización de una campaña de medios en forma coordinada entre la Oficina del Gobernador, las agencias y dependencias del Gobierno y los líderes del par-tido político en el poder mediante el uso repetido de lemas y *295estribillos de campaña, logos y símbolos del partido en el poder, la fotografía del gobernante, los colores que identifi-caron o identifican al gobernante en el proceso político o a su partido político, y el empleo de técnicas visuales que no tienen otro propósito que el de obtener el favor de los votan-tes en la campaña electoral que se avecina.
La evaluación de la conducta gubernamental impug-nada tiene que realizarse en su TOTALIDAD. El análisis que gobierna este asunto es aquel dirigido a detectar la presencia de algún vinculo entre el plan, diseño y desarro-llo de una campaña del Gobierno para verificar si tiene o no el propósito de brindarle una ventaja indebida al par-tido político en el poder (P.P.D.). Cualquier designio o plan común entre la Oficina de la Gobernadora, las agencias y dependencias del Gobierno y los líderes del partido político en el poder con tal propósito es inadmisible en nuestro or-denamiento constitucional. Nuestro ministerio nos obliga a examinar si existe una coherencia, coordinación y unifica-ción de la campaña gubernamental de la Oficina de la Go-bernadora y de las agencias y dependencias del Gobierno con fondos públicos dirigida a atacar y proyectar negativa-mente la obra de gobierno de la anterior administración, de un partido político adversario al suyo, y destacar su presente obra de gobierno con el lema Por Buen Camino con el propósito de proyectar positivamente Hacia el Fu-turo, al partido político en el poder (P.P.D.) frente a las próximas elecciones generales. Nuestra función es exami-nar esa campaña en su TOTALIDAD, no por fragmentos, para poder determinar si coexiste con el “fin público” un propósito político-partidista que choca abiertamente con nuestro ordenamiento constitucional. Concluimos que en el descargo de su ministerio sobre ese asunto, el Tribunal de Apelaciones y el Tribunal de Primera Instancia ERRARON. Veamos.
En la primera página del folleto Informe al Pueblo, ya mencionado, aparece una fotografía de la Gobernadora con *296un grupo de niños, expresando que hace dos años “nuestro pueblo” le encomendó “una gestión gubernamental abarca-dora para encarrilar su futuro”. Afirma que esa gestión estaba centrada en “tres tareas impostergables: brindarles al país el gobierno limpio que necesita y merecen los puer-torriqueños, hacer del desarrollo económico y la creación de empleos la primera prioridad del servicio público y ofre-cerle a la familia puertorriqueña programas y proyectos que contribuyan a mejorar su bienestar y su calidad de vida.
La segunda página del referido folleto dispone de la forma siguiente:

Gobierno Limpio:


Ataque Frontal a la Corrupción

Durante los pasados dos años, la Administración ha llevado a cabo acciones contundentes para devolverle a Puerto Rico el orgullo y confianza en sus instituciones públicas que había sido lacerada por los actos de corrupción gubernamental de los cuales todos hemos sido testigos. Queremos lograr que los ser-vidores públicos se sientan orgullosos de la profesión que han escogido. Seguiremos adecentando nuestro gobierno, para lo-grar que sea uno justo, sensible, transparente y abierto a las necesidades y aspiraciones de nuestro Pueblo. Continuaremos acometiendo esta encomienda con firmeza y determinación total para seguir dándole a Puerto Rico el Gobierno Limpio y de proyectos limpios que se merece.

Iniciativas para combatir la corrupción encaminadas por la Administración Informe de Resultados

\y¡ El Departamento de Justicia ha retornado su rol fundamental de ser el abogado del Pueblo de Puerto Rico y ha en-cauzado acciones contundentes para brindar a Puerto Rico un Gobierno Limpio. El nombramiento de Secretaria de Justicia recayó en una persona de incuestionables principios, cuyo des-empeño le ha devuelto a ese Departamento el respeto y la independencia de criterio que siempre lo había caracterizado y sobre todo, el logro de la confianza de los ciudadanos en esta importante institución de ley y orden.
*2970 Regulamos los procesos de transición del Gobierno, para evitar que interrupciones al flujo de información, contratacio-nes y nombramientos indebidos motivados por intereses políti-co-partidistas (Ley Núm. 197 de 18 de agosto de 2002).
[0] Implantamos un proyecto permanente de Auditorías Externas Especiales a las Agencias y Corporaciones Públicas, como una pieza importante de auto fiscalización del gobierno, que incuye [sic] a esta Administración.
0 Creamos el cargo de Fiscal General y Fiscales Especiales Generales por el término de 12 años y asignándole autonomía funcional y económica. (Ley Núm. 83 de 18 de junio de 2002).
0 Aumentamos en $3 millones el presupuesto de la Oficina del Contralor, de forma que esta oficina pueda continuar su labor de investigación y encauzamiento de los casos de corrupción.
0 Creamos la Comisión Independiente de Ciudadanos para Evaluar Transacciones Gubernamentales (“Blue Ribbon Committee”), para evaluar las transacciones de las agencias gubernamentales. La Comisión refirió siete informes al Depar-tamento de Justicia, la Oficina del Contralor y la Oficina de Ética Gubernamental.
0 Creamos el “Código de Etica para Contratistas y Suplidores”.
0 Reglamentamos la contratación de parientes en el Gobierno.
0 Aumentamos a 20 años el término de la prohibición para contratar con el gobierno a personas convictas en casos de de-litos graves y a 8 en delitos menos graves (Ley Núm. 84 de 29 de julio de 2001).
0 Aprobamos legislación para que el Gobierno pueda radicar acciones civiles para lograr recobrar indemnización por el triple del daño causado al erario por actos de corrupción y mal-versación de fondos públicos (Ley Núm. 36 de 13 de junio de 2001).
0 Nombramos como fiscales a personas íntegras siendo es-trictos criterios de competencia profesional y no por político-partidistas.
0 Aprobamos legislación para proteger de represalias a toda persona que denuncie o informe actos de corrupción contra el Gobierno (Ley Núm. 14 de 11 de abril de 2001).
0 Promovimos un registro público de demandas contra las agencias gubernamentales que será ubicado en el Departa-mento de Justicia.
0 Radicamos el proyecto de Ley de Dinero Limpio para refor-mar el sistema de financiamiento de las campañas políticas.
*2980 Introducimos el curso de ética y valores en las escuelas pú-blicas, como parte de una educación integral para preparar a nuestros estudiantes a alcanzar un crecimiento intelectual, moral y social.
0 Creamos el Centro para el Desarrollo del Pensamiento Etico en la Oficina de Ética Gubernamental y le asignamos $2 millones (Ley Núm. 13 de 11 de abril 2001). Todo funcionario público tiene que tomar cada 2 años un mínimo de 10 horas de cursos para mantener un proceso de Educación Continua.
0 Diseñamos el programa Ética TV, en los canales 6 y 3, para orientar a la ciudadanía en la identificación de conflictos de intereses y violaciones a la Ley que le permita denunciar y participar en la lucha contra la corrupción.
0 Establecimos la Línea Antifraude (1-800-998-0000) que permite al ciudadano reportar confidencialmente transaccio-nes fraudulentas con la Tarjeta de la Familia. (Énfasis suplido.)
En la tercera página del referido folleto aparece una fo-tografía de la Gobernadora y otras personas, en la que se refleja y proyecta el inicio de una obra pública. Dicha pá-gina demarca el comienzo de su Informe al Pueblo sobre su alegada primera prioridad Creación de Empleos y Desarro-llo Económico. En la cuarta página aparece otra fotografía de la Gobernadora con un grupo de empleados de una em-presa privada en la que continúa el desarrollo del referido tema. En la sexta página del folleto se hace referencia a una “visión de desarrollo económico y social a largo plazo ... estableciendo objetivos concretos y medibles de donde queremos estar de aquí a 20 años y cómo lograrlo”. (Énfasis suplido.) Apéndice, pág. 107. Se le denominó a esta “misión de futuro”: “Puerto Rico 2025”.
En la séptima página del folleto aparecen dos fotogra-fías de la Gobernadora junto con gente. Allí se comienza a elaborar el tema de las Comunidades Especiales.
En la página nueve se comienza a elaborar y desarrollar el tema de la educación pública. Se comienza tal esfuerzo enmarcando la presente obra de gobierno en la realización de un cambio radical al Departamento de Educación de Puerto Rico. Puntualiza el cambio sobre la diferencia entre *299la presente administración de gobierno y la pasada. Hace alusión y enfatiza que la anterior administración de go-bierno convirtió esa agencia en una “herramienta político partidista, y donde se llevaron a cabo los actos de corrup-ción más grandes en nuestra historia”. Contrasta tal esce-nario con la transformación que la actual administración le ha impartido a dicha agencia que al presente está “com-prometida con la enseñanza y los valores que nos distin-guen como pueblo”.
En la página diez del folleto se discute el tema Cambios Saludables para la Salud de Puerto Rico. Informa sobre la creación de la “tarjeta inteligente”. Hace alusión a que la anterior administración de gobierno no implantó la “tarjeta de salud” en una “forma coherente, provocando una debacle en el aspecto financiero y afectando al paciente al descuidar la calidad de los servicios”. Contrasta tal situación con los esfuerzos de la presente administración en “la disponibili-dad de medicamentos, las salas de emergencia 24 horas y una tarjeta de avanzada con más beneficios para los pacientes”. Apéndice, pág. 111. Puntualiza que la actual administración estabilizó las finanzas de la Reforma de Salud “por primera vez en 7 años”y detuvo “la venta indis-criminada de facilidades de salud”, haciendo referencia directa a la política pública formulada por la anterior admi-nistración de gobierno.
En la página doce elabora y desarrolla el tema de la familia puertorriqueña. Aparece una fotografía de la Go-bernadora con varios niños. Expresa que el compromiso de la actual administración de gobierno es hacerle justicia y atender las necesidades y aspiraciones de la familia puertorriqueña. Puntualiza que en ese proceso la presente administración “encarrila a Puerto Rico por un buen ca-mino, por la ruta del futuro”, en reconciliación y el respeto.
*300En la página catorce aparece una fotografía de la Gober-nadora junto a varios lideres del área del deporte y la re-creación en Puerto Rico.
La última página del folleto, la número quince, dispone de la forma siguiente:

Informe al Pueblo de Puerto Rico a Dos Años de Administración 2001-2002


Nuestra Agenda de Trabajo está claramente definida:

0 Gobierno Limpio para Puerto Rico con un ataque frontal a la corrupción.
0 El desarrollo económico y la creación de empleos como primera prioridad de la gestión pública.
0 Ofrecerle a la familia puertorriqueña programas y pro-yectos que en realidad contribuyen a mejorar su bienestar y calidad de vida.

¿Qué encontramos al iniciar nuestra administración dos años atrás?

• Un gobierno prácticamente en bancarrota donde se iden-tificó una deuda extraconstitucional de $1.6 billones que esta-ban en los libros del Banco Gubernamental de Fomento y para los cuales no se dejaron fuentes de repago.
• Un déficit estructural de m[á[s de $600 millones que había estado escondido.
• Más de $100 millones de fondos federales congelados por los problemas de malos manejos en el Departamento de Edu-cación, Tren Urbano y el Departamento de la Vivienda.
• Un nivel de corrupción rampante en diversas agencias y sobr[e t]odo un pesimismo colectivo por la pérdida de credibi-lidad y confianza en el servicio público y las instituciones de gobierno.
• Una politización extrema que borró totalmente la línea que debe y tiene que separar el gobierno del partido político y lo público de lo privado.

• Un clima de confrontación entre el gobierno y los grupos laborales, religiosos, ambientalistas, grupos cívicos y profesio-nales, entre otros.

• Una situación económica de incertidumbre por la pérdida de la Sección 936 y la falta de una agenda coherente para el desarrollo económico del país.

*301
Nuestro Primer Año 2001: Pusimos la Casa en Orden

[O] Estabilizamos las finanzas del Estado Libre Asociado de Puerto Rico.
[O] Encaminamos una agenda de trabajo con objetivos específicos.
[O] Estimulamos e iniciamos los esfuerzos para mejorar las condiciones de trabajo de los servidores públicos.
[O] Pusimos en marcha un plan de trabajo para encaminar el desarrollo económico.
[O] Establecimos una forma de gobernar en diálogo y participación ciudadana.
[O] Encaminamos una agenda de Gobierno Limpio para devolver la confianza del pueblo en sus instituciones.

Nuestro Segundo Año 2002: Encaminamos la Obra Pública, Establecimos una Agenda Social para un un Nuevo Puerto Rico y Comenzamos a Ver los Logros

[O] Encaminamos la inversión en obra pública más grande que se haya hecho, con una inyección de más de $3,000 millones.
[O] Recuperación de nuestra economía con importantes ex-pansiones, aumento sin precedentes en las cooperativas, recu-peración del turismo y continuación en la baja del desempleo.
|O| Implantación de iniciativas específicas para la familia puertorriqueña.

Año 2003: El Año de la Cosecha y los Grandes Resultados

[O| El repunte económico continuará de manera vigorosa.
[O] Experimentaremos los resultados de la inversión en obra pública.
[O| El asunto de Vieques quedará resuelto.
[O) Se encaminarán de forma final los proyectos estratégicos.
[O] Se completarán los proyectos inconclusos y mal manejados por la pasada Administración.
[O] Se verán los resultados de los Programas de Valores, Escuela Abierta y Horario Extendido.
[O0 Comenzaremos la construcción de los Mil Millones en las Comunidades Especiales.

Puerto Rico hacia el Futuro por Buen Camino

*302[[Image here]]
SILA M. CALDERON GOBERNADORA ESTADO LIBRE ASOCIADO
Estamos enfocados en el futuro de Puerto Rico con opti-mismo y determinación. Vemos un país con un desarrollo eco-nómico sólido, con una obra pública en marcada aceleración, con una educación pública para nuestros niños centrada en nuestros valores. Sobre todo, vemos un Gobierno que imparte justicia a miles de nuestros conciudadanos más necesitados a través del Proyecto Mil Millonés. Un Puerto Rico donde se sa-nen las heridas de la desconfianza, de la corrupción y de la confrontación. Un pueblo feliz y solidario, de respeto y de uni-dad puertorriqueña. Con ese Puerto Rico estamos totalmente comprometidos. (Énfasis suplido.) Apéndice, pág. 116.
El 14 de enero de 2003 el Lie. Thomas Rivera Schatz, comisionado electoral del P.N.P., le envió una carta al Hon. Manuel Díaz Saldaña, contralor de Puerto Rico, en la que solicitaba una investigación sobre la publicación del refe-rido folleto del gobierno titulado Informe al Pueblo de Puerto Rico a Dos Años de Administración 2001-2002. Se reafirmó en la solicitud previa que le dirigiera a dicho fun-cionario para la realización de una investigación similar contra la Compañía de Fomento Industrial, por ésta haber publicado anuncios utilizando palabras con frases que ale-gadamente estaban ligadas a campañas del P.P.D. Solicitó del Contralor de Puerto Rico que se determinara sobre la legalidad o no del uso de fondos públicos para pautar dichos anuncios en los medios de comunicación.
El 17 de enero de 2003 se publicó un anuncio en el pe-riódico El Nuevo Día sobre el Proyecto Aguinaldo de Em-pleo Juvenil del Departamento de Educación. En éste apa-rece una fotografía de la Gobernadora junto con unos adolescentes. Al final tiene en letras grandes el lema Puerto Rico Hacia el Futuro por Buen Camino Sila M. Cal-derón Gobernadora Estado Libre Asociado.
El 6 de febrero de 2003 se publicó un anuncio en el pe-riódico El Nuevo Día sobre los Códigos de Orden Público *303Seguridad y Calidad de Vida para tu familia. Dicho anun-cio ilustró mediante símbolos la conducta o actuaciones que los Códigos de Orden Público tipifican como violacio-nes a dicho cuerpo. Contiene al final en letras grandes el lema Puerto Rico Hacia el Futuro por Buen Camino Sila M. Calderón Gobernadora Estado Libre Asociado. El mismo anuncio se publicó en el semanario Todo, el 13 de marzo de 2003, en el periódico El Vocero de Puerto Rico el 13 de marzo de 2003, en un periódico no identificado el 20 de marzo de 2003 y en el periódico El Vocero de Puerto Rico el 27 de marzo de 2003.
El 10 de febrero de 2003 el Lie. Thomas Rivera Schatz, comisionado electoral del P.N.P, le envió una carta al Hon. Manuel Díaz Saldaña, contralor de Puerto Rico, en la que solicitó una investigación sobre la utilización del lema “Puerto Rico hacia el Futuro por Buena Camino, Sila M. Calderón, Gobernadora Estado Libre Asociado”, utilizando predominantemente los colores rojo y amarillo en el refe-rido anuncio pautado en el periódico “El Nuevo Día”, edi-ción de 6 de febrero de 2003. Solicitó que se determinara sobre la legalidad o no del uso de fondos públicos en la pauta de dicho anuncio.
El 10 de febrero de 2003 el Hon. Manuel Díaz Saldaña le cursó una comunicación escrita al licenciado Thomas Rivera Schatz, comisionado electoral del P.N.P, en la cual le informaba del Informe de Auditoría DA-03-10 sobre la Ofi-cina Central de Comunicaciones, adscrita a la Oficina de la Gobernadora, emitido por la Oficina del Contralor de Puerto Rico el 7 de febrero de 2003. El referido informe concluyó sobre la presencia de desviaciones de ley en las operaciones relacionadas con el uso de fondos públicos para divulgar el mensaje de la Gobernadora al país por varios canales de televisión el 19 de marzo de 2002, antes transcrito. El Contralor de Puerto Rico consideró que el propósito principal del referido mensaje televisivo de la Gobernadora era aclarar al país expresiones, alegaciones y *304acusaciones contra su campaña a la gobernación. Concluyó que la Gobernadora, así como cualquier otro funcionario público, puede tener perfecta autoridad y derecho a defender, con fondos públicos, dentro de un marco de razonabi-lidad, su reputación, actos y decisiones como funcionario público. No obstante, no tiene autoridad o derecho en ley para defender con fondos públicos su reputación, decisiones y actos ocurridos cuando era candidato a un puesto electivo y participaba en el proceso político. Le recomendó a la Go-bernadora tomar las medidas necesarias para que no se repitiera la situación antes indicada. Recomendó, además, a la Secretaria de Justicia y al Director Ejecutivo de la Oficina de Etica Gubernamental a considerar la situación comentada en su informe y tomar las medidas correspondientes.
El 1 de marzo de 2003 el periódico El Nuevo Día publicó, en su pág. 34, una noticia en la cual aparece una fotografía que muestra un efusivo abrazo entre la Gobernadora y el Alcalde del Municipio de Carolina. Dicha fotografía, y las expresiones de la Gobernadora recogidas por la periodista Sra. Sandra Morales Blanes, fue en ocasión de la celebra-ción de la asamblea de la Asociación de Alcaldes del P.P.D. Durante su mensaje como oradora principal, la periodista consideró que la Gobernadora arremetió “una vez más” contra la pasada administración. Refiriéndose a esa adminis-tración de gobierno, la Gobernadora expresó: “Lo que daña-ron ellos en ocho años, nosotros lo hemos enderezado en dos.” Apéndice, pág. 80. La Gobernadora expresó a los al-caldes de su partido político “que como parte de un plan establecido para mejorar los servicios de salud municipales se aumentó de 46 a 66 el número de municipios con el ser-vicio de sala de emergencia 24 horas”. Id. Anticipó que para diciembre (2003) “todos y cada uno los municipios contarán con su propia Sala de Emergencia”. Señaló:
La privatización y la venta de los CDT’S [síc] en contra de la voluntad del pueblo ... esa política fue el resultado de un go-*305bierno que cerraba sus oídos a los reclamos justos de la familia puertorriqueña. La venta de los COT’S [sic] estuvo manchada por la corrupción y causó sufrimiento. Id.
El 13 de marzo de 2003 AAFET publicó un anuncio en el periódico El Nuevo Día en el que se ofrecía ayuda a las personas que desearan establecer su propio negocio. Se ofrecieron una serie de servicios para ello. El anuncio fue publicado a colores. Predomina el rojo y amarillo en distin-tas tonalidades. Al final del anuncio tiene en letras gran-des el lema Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora Estado Libre Asociado. El mismo anuncio se publicó en el periódico Primera Hora el 14 de marzo de 2003, en el periódico El Nuevo Día el 16 de marzo de 2003, en el periódico The San Juan Star el 16 de marzo de 2003, en el periódico Primera Hora el 17 de marzo de 2003, en el periódico El Vocero de Puerto Rico el 19 de marzo de 2003, en un periódico no identificado el 20 de marzo de 2003, en el periódico The San Juan Star el 20 de marzo de 2003, en el periódico El Nuevo Día el 21 de marzo de 2003, en el periódico Primera Hora el 23 de marzo de 2003, en el periódico El Nuevo Día el 23 de marzo de 2003 y en el periódico The San Juan Star el 24 de marzo de 2003.
El 13 de marzo de 2003 se publicó un anuncio en el periódico El Vocero de Puerto Rico, en el que se informaba al público que el Gobierno de Puerto Rico trabaja en hora-rio extendido. Ofreció información sobre las agencias que trabajan de esa forma. El anuncio fue publicado a colores. Predomina el amarillo en distintas tonalidades. Al final tiene en letras grandes el lema “Puerto Rico hacia el Fu-turo por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado”. El mismo anuncio se publicó en el periódico El Vocero de Puerto Rico el 19 de marzo de 2003 y en el periódico El Nuevo Día el 26 de marzo de 2003.
El 17 de marzo de 2003 se publicó un anuncio de la Oficina de Asuntos de la Juventud en el periódico El Nuevo *306Día, en el cual se ofrecían oportunidades de empleo en el sector público y privado a jóvenes mayores de 18 años de edad para la adquisición de experiencia de trabajo necesaria. Al final tiene, en letras grandes, el lema Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado”.
El 19 de marzo de 2003 se publicó un anuncio de la Oficina Estatal de Conservación Histórica en el periódico Primera Hora, que invitaba a todo licitador registrado a participar en una subasta pública para el arrendamiento de locales comerciales en el primer piso del Cuartel de Ballajá. El anuncio fue publicado con un fondo blanco con diferentes tonalidades de amarillo y rojo. Al final tiene en letras grandes el lema Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora, Estado Li-bre Asociado. El mismo anuncio se publicó en el periódico El Vocero de Puerto Rico el 20 de marzo de 2003 y en el periódico Primera Hora el 21 de marzo de 2003.
El 20 de marzo de 2003 el Departamento del Trabajo de Puerto Rico publicó un anuncio en el periódico El Vocero de Puerto Rico en el que se ofrecen servicios al trabajador desempleado o desplazado. El anuncio fue publicado en un fondo blanco. Predomina el rojo y amarillo en diferentes tonalidades. Al final, tiene el lema Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado. El mismo anuncio fue publicado en el periódico Primera Hora el 20 de marzo de 2003, en el periódico El Nuevo Día el 20 de marzo de 2003, en el pe-riódico El Nuevo Día el 23 de marzo de 2003, en el perió-dico El Vocero de Puerto Rico el 27 de marzo de 2003 y en el periódico El Nuevo Día el 27 de marzo de 2003.
El 21 de marzo de 2003, Promo Export publicó un anun-cio en el periódico El Nuevo Día, en el cual se invitaba a las pequeñas y medianas empresas a un seminario denomi-nado “Hong Kong: Plataforma hacia el Mercado de China”, *307que habría de celebrarse en el Hotel Wyndham Old San Juan. El anuncio fue publicado a colores. Predomina el rojo y amarillo en distintas tonalidades. Al final, tiene en letras grandes el lema Puerto Rico hacia el Futuro por Buen Ca-mino, Sila M. Calderón, Gobernadora, Estado Libre Asociado. El mismo anuncio se publicó en el periódico El Nuevo Día el 24 de marzo de 2004.
El 25 de marzo de 2003 la Junta Examinadora de Qui-roprácticos, adscrita al Departamento de Salud, convocó a un examen de reválida el 22 de mayo de 2003 mediante un anuncio publicado en el periódico El Nuevo Día. Al final tiene, en letras grandes, el lema Puerto Rico hacia el Fu-turo por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado.
El 25 de marzo de 2003 el Departamento de Agricultura publicó un anuncio en el periódico Primera Hora, dirigido a los caficultores, de naturaleza informativa, en el cual se ofrecían ciertos beneficios e incentivos para aquellos agri-cultores que recolectaran el café ya maduro. El anuncio tiene un fondo blanco con diferentes tonalidades de amari-llo y rojo. Al final tiene en letras grandes el lema Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado.
El 1 de abril de 2003 el Departamento de Salud publicó un anuncio que contenía un aviso de subasta para realizar mejoras al sistema de distribución eléctrica del Hospital Regional de Bayamón. Al final tiene, en letras grandes, el lema Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado.
El 12 de junio de 2003 se publicó un anuncio de la Ofi-cina de Asuntos de la Juventud en el periódico El Nuevo Día, en el que se ofrecía un programa de viajes estudianti-les y culturales a ciertos países de Latinoamérica. Al final tiene, en letras grandes, el lema Puerto Rico hacia el Fu-*308turo por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado.
En el folleto Informe al Pueblo aparecen varias fotogra-fías de la Gobernadora junto a grupos de personas de dife-rentes sectores de la comunidad puertorriqueña que ilus-tran el mensaje escrito. En éste indica que cumplió en los dos primeros años del cuatrienio la encomienda que “nues-tro pueblo” le encomendó en las elecciones generales de no-viembre de 2000, de llevar a cabo “una gestión guberna-mental abarcadora para encarrilar su futuro” en tres áreas básicas: “brindarle al país el gobierno limpio que necesita y merecen los puertorriqueños, hacer del desarrollo econó-mico y la creación de empleos la primera prioridad del ser-vicio público y ofrecerle a la familia puertorriqueña progra-mas y proyectos que contribuyan a mejorar su bienestar y calidad de vida.” Apéndice, pág. 102.
Proyectó su obra de gobierno, en los primeros dos años del cuatrienio, con el lema Por Buen Camino. Informa que han estado combatiendo la corrupción de la anterior admi-nistración de gobierno, atacando directamente al principal partido político de oposición, destacando y contrastando la gestión del partido político en el poder (P.P.D.) del anterior (P.N.P.) como una gestión que ofrece un gobierno limpio. En su campaña política frente a las elecciones generales del 2000, el mensaje de la Gobérnadora para proyectar en el campo político a su partido político (P.P.D.) y su candi-datura como alternativa contenía el compromiso de “go-bierno limpio y transparente” por constituir el gobierno de turno, en aquel momento, del partido político adversario al suyo, un partido que alegadamente era corrupto y que no había ofrecido el “gobierno limpio que necesita[n] y merecen los puertorriqueños”.(39) En cuanto a los temas de desarro-*309lio económico, educación y programas para la familia puer-torriqueña, se llevó a cabo un ataque a la pasada adminis-tración, se destaca la obra de gobierno de la administración presente, contrastándola con lo considerado como negativo de la anterior administración de gobierno. Termina el refe-rido folleto con el lema “Puerto Rico hacia el Futuro por Buen Camino, Sila M. Calderón, Gobernadora, Estado Libre Asociado”. El folleto informativo tenía el propósito claro y deliberado de proyectar positivamente al partido político en el poder (P.P.D.) Hacia el Futuro, o sea, a las elecciones generales del 2004, y negativamente al partido político de oposición (P.N.P). Por eso el Tribunal de Primera Instancia concluyó que ese documento informativo claramente le confería una ventaja a la Gobernadora y a su partido político (P.P.D.). No obstante, no consideró los de-más anuncios como parte de un designio y plan común, y que respondieran a una campaña coherente y coordinada entre la Oficina de la Gobernadora y las agencias y depen-dencias del Gobierno que han publicado dichos anuncios a lo largo y a lo ancho de Puerto Rico en televisión, radio, prensa escrita y con letreros con idéntico lema en TODOS, en algunos con la fotografía de la Gobernadora y en casi todos con los colores rojo y amarillo, y sobre las mismas áreas de gobierno, temas y materias que cubre el referido folleto informativo. Durante las campañas políticas de 1996 y de 2000 líderes del partido político de la Goberna-dora (P.P.D.) utilizaron el referido lema en forma igual o parecida, en su totalidad o en parte, con el mismo propósito y objetivo de naturaleza político-partidista. Durante los trabajos de la asamblea de la Asociación de Alcaldes, que agrupa los alcaldes del partido político en el poder (P.P.D.), celebrada en febrero de 2003, o sea, cuando se estaba lle-vando a cabo la campaña gubernamental impugnada, la Gobernadora, en carácter y función de oradora principal, expresó que su gobierno había enderezado en dos años lo que en el anterior gobierno había dañado en ocho años. *310Hizo referencia en su mensaje a áreas, temas y materias, algunos cubiertos por el folleto informativo y los anuncios antes descritos, entre otros. No obstante, lo que le impri-mió claramente coherencia al plan y designio político-partidista fue el lema común contenido en TODOS los anuncios y letreros que, al definir el tiempo presente Por Buen Camino, tenía la intención clara de proyectar Hacia el Futuro al partido político en el poder (P.P.D.).
Los anuncios de prensa escrita y colocados en letreros a lo largo y a lo ancho de Puerto Rico contienen en una forma u otra un mensaje que podría perseguir un “fm público”. No obstante, el referido mensaje no puede coexistir y estar enmarcado como parte de un mensaje político-partidista, con fotografías del gobernante, con los colores que usó de distintivo en sus campañas políticas, con un lema clara-mente de corte político-partidista que le imparte coherencia a un plan y designio común de favorecer y brindarle una ventaja al partido político en el poder (P.P.D.) en las próxi-mas elecciones, pues coinciden con las posiciones de sus líderes en el debate político. La utilización de fotografías del gobernante, los colores que lo identificaron en sus cam-pañas político-partidistas y de lemas claramente de esa na-turaleza, no constituyen el beneficio incidental que podría obtener el partido político en el poder cuando divulga anuncios con un “fin público”. Los anuncios legítimos y vá-lidos que tienen el propósito de informar sobre la política pública formulada por el Gobierno rinden un “fin público”. Si resultara que benefician incidentalmente al partido en el poder por identificarse la ciudadanía con la política pú-blica formulada, no existe ilegalidad. No obstante, está prohibido manipular anuncios legítimos para obtener una ventaja política. Lo que está vedado es incluir en tales anuncios mensajes políticos, fotografías del gobernante, junto a lemas y colores que son distintivos de un partido político, para forzar ese resultado. La evidencia presentada en el caso de autos demostró que en cada uno de los men-*311sajes, anuncios y letreros que fueron parte de la campaña gubernamental impugnada la expresión común en cada uno de ellos fue utilizada como un vehículo para ofrecerle una ventaja indebida e ilegal al partido político en el poder (P.P.D.) frente a las elecciones generales de 2004. Tal ex-presión común constituyó uña ventaja económica al P.P.D. sobre los partidos políticos de oposición. Cualquier ventaja que tenga el partido político de gobierno mediante la utili-zación de los fondos públicos constituye una desigualdad, por lo que está proscrita. No hay espacio en este asunto para distinciones de grado. Si el desembolso de esos fondos que pertenecen a todo el pueblo adelanta, de cualquier ma-nera, los intereses del sector político en el poder, ello cons-tituye una ventaja sobre los otros sectores políticos, sea ésta grande o pequeña. Lo ilícito de tal ventaja no depende de su dimensión, sino de su ínsita inequidad. Todas están prohibidas porque inherentemente aparejan la desigualdad.
En cuanto al mensaje televisivo impugnado, concluimos que padece del mismo mal de la ilegitimidad por el uso de fondos públicos para su divulgación. Su contenido sustan-cialmente refleja una contestación de la Gobernadora a un ataque e imputaciones que le dirigieran sus adversarios políticos por alegadas actuaciones suyas y de líderes de su partido político durante la campaña política del 2000. Tam-bién contiene un ataque a alegadas actuaciones de la anterior administración de gobierno. El contenido del referido mensaje relativo al referimiento de dicho asunto a las agencias con autoridad para investigar o evaluar las impu-taciones tiene un “fin público”. No obstante, tal objetivo es mínimo en cuanto al propósito informativo del mensaje al compararse con la extensa contestación y defensa que rea-lizó la Gobernadora sobre las imputaciones que le dirigie-ron como candidata a dicho cargo durante el proceso polí-tico del 2000, y el ataque a sus adversarios políticos. Dicha parte del mensaje contiene su posición sobre los méritos *312del asunto que refirió a las agencias de gobierno. Dicho mensaje tuvo el propósito de darles una ventaja indebida e ilegal a la Gobernadora y a los líderes de su partido polí-tico, también imputados, no sólo en la arena y el debate político, sino también sobre la evaluación de los méritos que en su día habrían de realizar las agencias de gobierno que les refirió el asunto.
Concluimos que en este caso nos encontramos ante una campaña publicitaria concertada y coordinada entre la Ofi-cina de la Gobernadora, las agencias y dependencias del Gobierno y los líderes del P.P.D. de manifiesto y claro corte político-partidista, subvencionada con una extensa y ma-siva cantidad de fondos públicos, so pretexto de cumplir con un “fin público” determinado. La utilización de mensa-jes políticos, fotografías del gobernante, sus colores distin-tivos en la arena política y lemas de naturaleza política-partidista en la referida campaña gubernamental es contraria al “fin público” que exige nuestro ordenamiento constitucional en la administración del erario y al axioma de paridad económica sobre las fuerzas electorales que le sirve de norte.
De la evidencia que tuvo ante sí el Tribunal de Primera Instancia surge en forma palmaria el propósito de los de-mandados de influenciar la opinión pública a favor del par-tido de gobierno (P.P.D.) mediante una masiva campaña de medios en forma concertada y originada en la Oficina de la Gobernadora, y coordinada con las agencias y dependen-cias de gobierno y líderes del P.P.D. que indican la presen-cia de unos elementos unitarios y de que había una dirección. Si algún objetivo público se logró con la campaña gubernamental impugnada y los anuncios publicados en su carácter individual, palidece ante la deslumbrante cam-paña publicitaria que llevó a cabo el Gobierno con el fin obvio de proyectar positivamente al P.P.D. y negativa-mente al P.N.P. frente a las próximas elecciones generales. De acuerdo con el Art. VI, Sec. 9 de la Constitución del *313Estado Libre Asociado de Puerto Rico, supra, no es válido ni permisible el uso de fondos públicos por parte del Go-bierno para campañas publicitarias o para propaganda de carácter político-partidista, ya sea clara, directa, indirecta, sutil, disimulada, sofisticada o entremezclada con activida-des informativas y legítimas.
No nos corresponde pasar juicio sobre la sabiduría de los gastos en que se ha incurrido en publicidad, siempre que éstos tengan un “fin públicoTomando conocimiento judicial de ello, nos preocupa la masiva proliferación a lo largo y ancho de la isla de letreros con anuncios de agen-cias o dependencias de gobierno similares o idénticos a los aquí evaluados, aparentemente con fondos públicos.
Concluimos que no es válido ni permisible el uso de fon-dos públicos para anuncios y campañas de gobierno publi-citarias o propagandistas de carácter político-partidista. El análisis de la TOTALIDAD de la campaña impugnada re-fleja claramente una intención político-partidista con un disfraz muy tenue. No es disimulada, sutil ni indirecta. Su valor informativo y el beneficio para el ciudadano son mí-nimos y están subordinados a la exaltación de la figura u obra del partido de gobierno (P.P.D.). No tenemos duda al-guna que la referida campaña constituyó un instrumento para moldear, formar, canalizar y dirigir la opinión pública hacia un eventual triunfo electoral del P.P.D. en las eleccio-nes del 2004. Los funcionarios del Gobierno de Puerto Rico no tienen derecho a usar el dinero público para la reelec-ción del partido político en el poder. El Estado y la admi-nistración de gobierno de turno no son sinónimos. El mo-nopolio que tiene el Gobierno sobre el uso de la fuerza como factor coercitivo junto a sus inmensos recursos económicos lo hacen propenso a la arbitrariedad. Tales recursos se con-virtieron en el presente caso en poderes de persuasión y coacción que constituyeron una amenaza a la legitimidad de nuestra democracia por lesionar derechos constituciona-les de electores de un sector político en Puerto Rico.
*314Indiscutiblemente el Gobierno de Puerto Rico se extra-limitó en su facultad o deber de mantener al Pueblo infor-mado, violando de esta forma la disposición constitucional que limita la utilización de fondos públicos a un “fin públi-co” y al principio constitucional de igualdad económica de los partidos y candidatos a puestos electivos y de sus electores. Por tal motivo, respetuosamente DISENTIMOS del curso de acción del Tribunal. Expediríamos el recurso para revocar al Tribunal de Apelaciones y al Tribunal de Primera Instancia, y emitir el injunction solicitado para prohibir a los funcionarios demandados y al Estado Libre Asociado de Puerto Rico la publicación costeada con fondos públicos de mensajes, anuncios radiales, televisivos, de prensa escrita y letreros de los mencionados anterior-mente, y para extender tal prohibición a sus agentes, fun-cionarios, mandatarios y empleados, ya sea que éstos ac-túen solos o de común acuerdo con otras personas. Prohibiría, además, al Estado Libre Asociado de Puerto Rico, a los demás demandados y a sus agentes, funciona-rios, empleados y mandatarios, el desembolso de fondos públicos para el pago de las publicaciones hechas de tales anuncios y letreros.
Ordenaría, además, la devolución de este caso al Tribunal de Primera Instancia para evaluar la reclamación de la parte demandante relacionada con los daños económicos, atendiendo lo resuelto por este Tribunal en P.P.D. v. Gobernador I, supra, a esos efectos, aun cuando la parte deman-dante en ese caso no había formulado reclamación similar a la presentada en el caso de autos.
IV
“[L] a justicia debe ser inmaculada no sólo en su realidad interior sino también en su apariencia externa.”(40) Sobre *315este particular es de vital importancia la consistencia. Ser consistentes nos brinda tranquilidad de conciencia. “La in-consistencia puede resultar en la injusticia. Debemos siem-pre tratar de utilizar la misma vara de medir” (41) De otra forma, existe el peligro, en un caso como el presente, de colocar o tratar a electores pertenecientes a sectores polí-ticos distintos frente a actuaciones iguales o similares del Gobierno de Puerto Rico de forma injusta y, además, viola-toria a sus derechos a la igual protección de las leyes y a un debido proceso de ley protegidos por la Constitución del Estado Libre Asociado de Puerto Rico y la Constitución de Estados Unidos de Norteamérica.
Es correcto que la consistencia en nuestras decisiones no es una garantía absoluta de su corrección. No obstante, no hay duda que esta cualidad es de gran importancia. Ser consistentes le imprime estabilidad, confiabilidad y credibi-lidad a nuestro sistema de justicia y, más importante aún, en casos como el presente, le imprime vivencia a nuestra democracia constitucional.
V
Por los fundamentos antes expuestos, respetuosamente DISENTIMOS del curso de acción de este Tribunal. Expe-diríamos el recurso y revocaríamos las sentencias dictadas por el Tribunal de Apelaciones y el Tribunal de Primera Instancia, y devolveríamos el caso a este último para que continúen los procedimientos de acuerdo con lo aquí pautado.

 Regla 4(a) del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI-A. Véanse, además: Guerrero de León. v. Ombudsman, 155 D.P.R. 830 (2001); P.I.P. v. E.L.A., 109 D.P.R. 685 (1980); Pagán Hernández v. Alcaide, 102 D.P.R. 101 (1974).


 El entonces Juez Presidente Señor Andréu García, la entonces Jueza Aso-ciada Señora Naveira Merly y los Jueces Asociados Señores Negrón García, Hernán-dez Denton y Fuster Berlingeri le imprimieron su conformidad a la opinión emitida. El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente en parte y concurrente en otra.


 El entonces Juez Presidente Señor Andréu García, la entonces Jueza Aso-ciada Señora Naveira Merly y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri le imprimieron su conformidad a la opinión emitida. El entonces Juez Asociado Señor Negrón García emitió una opinión concurrente. Los Jueces Aso-ciados Señores Hernández Denton y Fuster Berlingeri emitieron opiniones de conformidad. Los Jueces Asociados Señores Rebollo López y Corrada Del Río emitie-ron opiniones concurrentes y disidentes.


 El entonces Juez Presidente Señor Andréu García, la entonces Jueza Aso-ciada Señora Naveira Merly, y los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri le imprimieron su conformidad a la Resolución emitida, declarando “no ha lugar” la moción de reconsideración presentada por el entonces Gobernador de Puerto Rico, Hon. Pedro Rosselló González y el Partido Nuevo Progresista. La en-tonces Jueza Asociada Señora Naveira Merly emitió un voto particular de conformidad. El entonces Juez Asociado Señor Negrón García emitió un voto concurrente. El Juez Asociado Señor Rebollo López emitió un voto particular. El Juez Asociado Señor Corrada Del Río hubiera reconsiderado el caso en su totalidad por las razones ya expuestas en su previa opinión disidente.


 “ESTIPULACIONES DE LAS PARTES
“1-47 Anuncios publicados en la prensa del país.
“48 Informe al Pueblo de Puerto Rico, que fuese sometido al Tribunal en la Vista de 25 de marzo de 2003.
“49 Video Spots Sila 2000 y Anuncios Presente.
*243“50 Anuncios de Código de Orden Público, Horario Extendido y Oficina de Pro-curadora del Paciente
“51 Carta de César Miranda a Nilsa Cías Miranda del 4 de octubre de 2002.
“52 Sila M. Calderón es candidata a reelección al puesto de Gobernadora del Estado Libre Asociado de Puerto Rico.
“53 La parte demandada ha estado transmitiendo en la radio, prensa y televi-sión de Puerto Rico determinados anuncios, parte de ellos de los cuales se acompa-ñan en estas estipulaciones.” Apéndice, págs. 151-152.


 Véase el texto de dicho Folleto en Apéndice, págs. 101-111.


 Resulta extraño que la referida orden administrativa refleje una fecha anterior a la resolución mediante la cual el juez de apelaciones, señor González Rivera, se inhibió.


 Resulta extraño el que se haya archivado en autos copia de la notificación a las partes de la sentencia del Tribunal de Apelaciones el 23 de diciembre de 2003, y que la notificación a las partes de la Resolución de inhibición emitida el 3 de diciem-bre de 2003 por la Hon. Liana Fiol Matta, presidenta del panel, se haya producido el 14 de enero de 2004.


 Para el momento en que esta Curia atendió este asunto no sólo había con-cluido la manifestación pública, sino que la Puerto Rico Telephone Company (PRTC) ya no era arrendataria de la empresa promovente.


 Íd., pág. 755.


 íd., págs. 755-756


 Íd., págs. 797-798.


 Íd., pág. 835.


 Íd., pág. 989.


 Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997); Mun. de Ponce v. Gobernador, 136 D.P.R. 776 (1994); García v. World Wide Entmt. Co., 132 D.P.R. 378 (1992); Cobos Liccia v. DeJean Packing Co., Inc., 124 D.P.R. 896 (1989); Systema de P.R., Inc. v. Interface Int’l., 123 D.P.R. 379 (1989).


 Misión Ind. P.R. v. J.P y A.A.A., supra.


 Íd.; Mun. de Ponce v. Gobernador, supra.


 El Art. 3.023 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendado por la Ley Núm. 169 de 11 de agosto de 1995 (16 L.P.R.A. sec. 3116), dispone lo siguiente:

“En años que no sean de elecciones generales cada partido político principal o partido por petición que haya cumplido o satisfecho el procedimiento establecido en la sección que antecede, podrá girar anualmente contra el Fondo Electoral por una cantidad que no se excederá de trescientos mil (300,000) dólares. En años de eleccio-nes generales, los partidos políticos podrán girar contra los remanentes que hayan sobrado en años anteriores, pero el derecho de acumular tales remanentes sólo ope-rará desde el año en que el partido se haya acogido a los beneficios aquí dispuestos.

“En año de elecciones generales cada partido político en unión a su candidato a Gobernador con derecho a los beneficios del Fondo Electoral tendrá derecho, con cargo al mismo, a una cantidad que no excederá de la suma de seiscientos mil (600,000) dólares.” (Énfasis suplido.)
Cabe señalar que mediante esta ley también se enmendaron los Arts. 3.032 y 3.027 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. secs. 3124 y 3119, para aumen-tar el crédito adicional para los partidos políticos y el crédito para la transportación de electores. Con la aprobación de la Ley Núm. 168 de 11 de agosto de 1995 (16 L.P.R.A. sec. 3110) se enmendó, a su vez, el Art. 3.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3110, para aumentar el límite legal del gasto en año eleccionario para la compra de espacio y tiempo en los medios de difusión a dos millones doscientos cincuenta mil dólares.


 16 L.P.R.A. sec. 3351.


 Quedó sometido este asunto para disposición final por el Tribunal de Cir-cuito de Apelaciones el 30 de julio de 2003, a pesar de que ese Tribunal pudo haber utilizado su facultad de acuerdo con su Reglamento para acortar términos para los alegatos de las partes, para el logro del más justo y eficiente despacho, dada la urgencia del asunto pendiente ante sí. De esa forma hubiera quedado sometido ante sí mucho tiempo antes. Regla 7(B)(5) del Reglamento del entonces Tribunal de Cir-cuito de Apelaciones, vigente hasta el 19 de noviembre de 2003 (4 L.P.R.A. Ap. XXII-A).


 L.P.R.A., Tomo 1, ed. 1999, pág. 262.


 P.P.D. v. Gobernador I, supra.


Íd.


 Íd.; Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153, 158 (1986); Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 381 (1984).


 P.P.D. v. Gobernador I, supra; Noriega v. Gobernador, 130 D.P.R. 919 (1992); Noriega v. Gobernador, 122 D.P.R. 650 (1988); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); Soto v. Srio. de Justicia, 112 D.P.R. 477, 485 (1982).


 P.P.D. v. Gobernador I, supra; Santiago v. Bobb y El Mundo, Inc., supra; Soto v. Srio de Jusiticia, supra.


 Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 257 et seq.


 P.P.D. v. Gobernador I, supra.


 Íd.


 Íd.


 Íd.


 Íd.


 Íd.


 Íd., págs. 706-724.


 Íd., págs. 769-789.


 Íd., págs. 793-797.


 Íd., págs. 798-811.


 En P.P.D. v. Gobernador I, supra, expresamos que tal proceder no era legí-timo cuando al informar al pueblo del cumplimiento de los compromisos de campaña tiene el propósito de conferirle una ventaja indebida al partido político en el poder.


 Tomamos conocimiento judicial que el tema principal de la campaña de la Gobernadora en las elecciones del 2000 constituía imputaciones sobre alegados actos de corrupción de miembros de la anterior administración de gobierno y al ofreci-miento por su partido político como alternativa de un “gobierno limpio y transparente".


 In re Rodríguez Torres, 104 D.P.R. 758, 766 (1976).


 García Colón v. De Jesús López, 124 D.P.R. 708, 714 (1989), expresiones particulares del Juez Asociado Señor Rebollo López.